Exhibit 10.3

Execution Version

STOCKHOLDERS’ AGREEMENT

dated as of

September 19, 2012

among

TGR FINANCIAL, INC.

and the

Stockholders party hereto

 

 

 

        CONFIDENTIAL        

 

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

ARTICLE 1 DEFINITIONS

     2   

Section 1.01.     Definitions

     2   

Section 1.02.     Other Definitional and Interpretative Provisions

     9   

ARTICLE 2 CORPORATE GOVERNANCE

     10   

Section 2.01.     Composition of the Board

     10   

Section 2.02.     Removal

     11   

Section 2.03.     Vacancies

     12   

Section 2.04.     Observers

     12   

Section 2.05.     Meetings

     13   

Section 2.06.     Action by the Board; Committees

     14   

Section 2.07.     Charter or Bylaw Provisions

     15   

Section 2.08.     ERISA Matters

     15   

Section 2.09.     Certain Approvals

     16   

ARTICLE 3 DRAWDOWNS

     18   

Section 3.01.     Drawdowns

     18   

Section 3.02.     Forfeiture of Common Stock

     20   

ARTICLE 4 RESTRICTIONS ON TRANSFER

     23   

Section 4.01.     General Restrictions on Transfer

     23   

Section 4.02.     Legends

     23   

Section 4.03.     Permitted Transferees

     24   

Section 4.04.     Additional Restrictions on Transfers

     24   

Section 4.05.     Management Restrictions

     25   

Section 4.06.     FDIC Approval

     25   

Section 4.07.     Restrictions on Public Sale by Holders of Registrable
Securities

     25   

ARTICLE 5 TAG-ALONG RIGHTS; RIGHTS OF FIRST REFUSAL; PREEMPTIVE RIGHTS

     26   

Section 5.01.     Tag-Along Rights

     26   

Section 5.02.     Additional Conditions to Tag-Along Sales

     29   

Section 5.03.     Rights of First Refusal

     30   

Section 5.04.     Preemptive Rights

     33   

ARTICLE 6 CERTAIN COVENANTS AND AGREEMENTS

     37   

Section 6.01.     Confidentiality

     37   

Section 6.02.     Information Rights

     38   



--------------------------------------------------------------------------------

Section 6.03.     Acquisition Transactions.

     39   

Section 6.04.     Affiliate Transactions

     40   

Section 6.05.     Conflicting Agreements

     40   

Section 6.06.     Avoidance of “Control”

     40   

Section 6.07.     Nasdaq Listing

     41   

Section 6.08.     U.S. Real Property Interest Matters.

     41   

ARTICLE 7 MISCELLANEOUS

     42   

Section 7.01.     Binding Effect; Assignability; Benefit

     42   

Section 7.02.     Notices

     42   

Section 7.03.     Waiver; Amendment; Termination

     46   

Section 7.04.     Fees and Expenses

     46   

Section 7.05.     Governing Law

     47   

Section 7.06.     Jurisdiction

     47   

Section 7.07.     WAIVER OF JURY TRIAL

     48   

Section 7.08.     Specific Enforcement

     48   

Section 7.09.     Counterparts

     48   

Section 7.10.     Entire Agreement

     48   

Section 7.11.     Severability

     48   

Section 7.12.     Regulatory Matters

     48   

Section 7.13.     Corporate Opportunities

     50   

Section 7.14.     Publicity

     51   

Section 7.15.     Recapitalizations, Exchanges, Etc., Affecting Shares

     51   

Section 7.16.     Benefits of the Agreement

     51   

Section 7.17.     Rights of Stockholders; No Recourse

     51   

Section 7.18.     Further Assurances

     52   

 

- 2 -



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

This STOCKHOLDERS’ AGREEMENT, dated as of September 19, 2012 (this “Agreement”),
is entered into by and among (i) TGR Financial, Inc., a Florida corporation (the
“Company”), (ii) Lightyear Fund II, L.P., a Delaware limited partnership
(“Lightyear II”), Lightyear Co-Invest Partnership II, L.P., a Delaware limited
partnership (“Lightyear Co-Invest” and, together with Lightyear II,
“Lightyear”), (iii) Bay II Resource Partners, L.P. (“Bay II Resource”), Bay
Resource Partners, L.P., (“Bay Resource”), BRP II Financial Investments, LLC,
(“BRP II”) and Thomas E. Claugus (“Claugus” and, together, with Bay II Resource,
Bay Resource and BRP II, “GMT”, and together with Lightyear, the “Key Investor
Stockholders”), (iv) Cradle Cove Partners II, L.P. (“Cradle Cove Partners”),
Cradle Cove Investment Opportunities Fund, L.P. (“Cradle Cove Investment”), Baum
Private Investments, LLC (“Baum Private Investments”) and Compass Island
Investment Opportunities Fund A, L.P. (Compass Island Investment”, and together
with Cradle Cove Partners, Cradle Cove Investment and Baum Private Investments,
“Resource America”), Endicott Opportunity Partners III, L.P. (“Endicott”), John
Rodgers, L.P. (“Constitution”), S-FNBGC LP (“Wafra”), Banc Fund VII L.P. (“Banc
Fund VII”) and Banc Fund VIII, L.P. (“Banc Fund VIII” and, together with Banc
Fund VII, “Banc Funds”), Context BH Partners, LP, (“BH Equity”), GC Partners
International Ltd (“GC”) and GEMS Fund, L.P. (“GEMS” and, together with GC,
(“Golub”), and Prime Capital Master SPC – GOT WAT MAC Segregated Portfolio
(“Prime Capital”), Waterstone Market Neutral Master Fund, Ltd. (“Waterstone
Master Fund”), Waterstone Market Neutral Mac51, Ltd. (“Waterstone Mac51”) and
IAM Mini-Fund 21 Limited (“IAM” and, together with Primate Capital, Waterstone
Master Fund and Waterstone Mac51, (“Waterstone”), and together with Resource
America, Endicott, Constitution, Wafra, Banc Funds, BH Equity and Golub, the
“Fixed Percentage Investor Stockholders,” and together with the Key Investor
Stockholders, the “Investor Stockholders”), (v) those Persons who subsequently
sign a joinder to this Agreement in the form attached as Exhibit A (the
“Additional Stockholders”) and (vi) certain management parties set forth in
Exhibit D attached hereto (the “Management Parties”, and together with the
Investor Stockholders and the Additional Stockholders, the “Stockholders”). The
terms “Key Investor Stockholders,” “Investor Stockholders,” “Additional
Stockholders,” “Fixed Percentage Investor Stockholders,” “Stockholders,”
“Lightyear,” “GMT,” “Management Parties,” “Resource America,” “Endicott,”
“Constitution,” “Wafra,” “Banc Funds,” “BH Equity,” “Golub” and “Waterstone”
shall each mean, if such entities or persons shall have Transferred any of their
shares of Company Securities to any of their respective “Permitted Transferees”
(as such terms are defined below), such entities or persons and such Permitted
Transferees, taken together, and any right, obligation or action that may be
exercised or taken at the election of such entities or persons may be exercised
or taken at the election of such entities or persons and such Permitted
Transferees.

W I T N E S S E T H :

WHEREAS, in connection with the formation of the Company and the bank holding
company reorganization (the “Holding Company Reorganization”), all of the shares
of common stock of the Bank (defined below) have been or will be exchanged for
Common Stock (defined below), on a tax-free basis;



--------------------------------------------------------------------------------

WHEREAS, the Company’s growth strategies include, among other things, organic
growth, whole bank acquisitions and, through the Bank as its wholly-owned
subsidiary, one or more failed bank acquisitions located in Florida (each, a
“Target Bank”) in FDIC assisted transactions (a “FDIC Bid”);

WHEREAS, pursuant to the Bank Investment Agreement and Bank Subscription
Agreements, the Investor Stockholders acquired a number of shares of common
stock of the Bank in the Initial Drawdown (as such term is defined in the Bank
Investment Agreement and Bank Subscription Agreements);

WHEREAS, pursuant to the Investment Agreement, the Investor Stockholders will
acquire a number of shares of Common Stock and, if applicable, Preferred Stock,
as is set forth therein (each a Subsequent Drawdown and together with the
Initial Drawdown, the “Private Placement”);

WHEREAS, the common stock of the Bank held by the Management Parties have been
or will be exchanged for shares of Common Stock upon the completion of the
Holding Company Reorganization;

WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations; and

WHEREAS, each Investor Stockholder is independent of, and not affiliated with,
any other stockholder, other than any such other stockholder that is listed
under the applicable clause (ii), (iii) or (iv) above, as the case may be.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Investment Agreement, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

“Acquisition Transaction” means any potential acquisition of a bank or bank
holding company (as such term is defined in the BHC Act) or any assets and
liabilities thereof, including but not limited to an FDIC-assisted transaction.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no security holder of the Company shall be deemed an Affiliate of
any other security holder or of the Company or any of its Subsidiaries solely by
reason of any investment in the Company. For the purpose of this definition, the
term “control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

- 2 -



--------------------------------------------------------------------------------

“Aggregate Ownership” means, with respect to any stockholder or group of
stockholders, and with respect to any class or series of Company Securities, the
total amount of such class or series of Company Securities “beneficially owned”
(as such term is defined in Rule 13d-3 of the Exchange Act) (without
duplication) by such stockholder or group of stockholders as of the date of such
calculation, calculated on a Fully-Diluted basis.

“Bank” means First National Bank of the Gulf Coast, a national banking
association.

“Bank Investment Agreement” means the Investment Agreement, dated as of
April 15, 2011, by and among the Bank and the parties thereto.

“Bank Subscription Agreement” means the form of subscription agreements, dated
as of April 15, 2011, by and between the Bank and each of the parties thereto.

“Board” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Florida
generally are authorized or required by law or other governmental actions to
close.

“Bylaws” means the bylaws of the Company, as amended from time to time.

“Capital Raising Period” means the period beginning on April 29, 2011, which is
the closing date of the Initial Drawdown (as defined in the Bank Investment
Agreement), and ending on the earlier of (i) April 29, 2014, which is the third
anniversary of the closing date of the Initial Drawdown, (ii) a Qualified Public
Offering, (iii) a Change of Control and (iv) the date upon which the Subsequent
Drawdowns have generated an aggregate amount of gross proceeds for the Company
equal to $94,966,840.

“Change of Control” means (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rule l3d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding capital stock of the Company or fifty percent (50%) of the total
number of outstanding shares of capital stock of the Company; (ii) the Company
merges with or into, or consolidates with, or consummates any reorganization or
similar transaction with, another Person and, immediately after giving effect to
such transaction, less than fifty percent (50%) of the total voting power of the
outstanding capital stock of the surviving or resulting Person is “beneficially
owned” (within the meaning of Rule 13d-3 under the Exchange Act) in the
aggregate by the stockholders immediately prior to such transaction; (iii) in
one transaction or a series of related transactions, the Company, directly or
indirectly (including through one or more of its Subsidiaries) sells, assigns,
conveys, transfers, leases or otherwise disposes of, all or substantially all of
the assets or properties (including capital stock of Subsidiaries) of the
Company, but excluding sales, assignments, conveyances, transfers, leases or
other dispositions of assets or properties (including capital stock of
Subsidiaries) by the Company or any of its Subsidiaries to any direct or
indirect wholly-owned Subsidiary of the Company; (iv) during any period of two
(2) consecutive years or less, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by such
Board or whose nomination for election by the stockholders was approved by a
vote of a majority of the directors

 

- 3 -



--------------------------------------------------------------------------------

then still in office who were directors at the beginning of such period) cease
for any reason to constitute a majority of the Board then in office; and (v) the
liquidation or dissolution of the Company.

“Charter” means the Articles of Incorporation of the Company, as amended from
time to time.

“Common Shares” means shares of Common Stock.

“Common Stock” means the common stock, par value $1.00 per share, of the
Company.

“Company Securities” means (i) the Common Stock and Preferred Stock,
(ii) securities convertible into or exercisable or exchangeable for Common Stock
and/or Preferred Stock, (iii) any other equity or equity-linked security issued
by the Company (including any security that includes an equity component (such
as an equity kicker)), (iv) options, warrants or other rights to acquire Common
Stock, Preferred Stock or any other equity or equity-linked security issued by
the Company or (v) any hybrid security issued by an Affiliate of the Company.

“Debt Securities” means any debt security issued by the Company or any
Subsidiary of the Company that is not a Company Security or a Subsidiary
Security.

“Director” means, unless otherwise provided, a member of the Board.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation, organized under the laws
of the United States of America.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“Federal Reserve Act” means the Federal Reserve Act of 1913, as amended.

“Fully-Diluted” means, with respect to any class of Company Securities, all
outstanding shares of such class and all shares issuable in respect of
securities convertible into or exercisable or exchangeable for shares of such
class (including the Preferred Stock), all shares of such class issuable
pursuant to options, warrants and other rights to purchase or subscribe for such
Company Securities or securities convertible into or exercisable or exchangeable
for such Company Securities; provided that if any of the foregoing options,
warrants or other rights to purchase or subscribe for such Company Securities
are subject to vesting, the Company Securities subject to vesting shall be
included in the definition of “Fully-Diluted” only upon and to the extent that
such Company Securities have vested.

“Investment Agreement” means the Investment Agreement, dated as of September 19,
2012, by and among the Company and the parties thereto.

“Listing Date” means the date on which the Common Stock is first listed on the
Nasdaq Stock Market.

 

- 4 -



--------------------------------------------------------------------------------

“Maximum Committed Percentage” shall have the meaning set forth in the
Investment Agreement.

“Maximum Dollar Investment” shall have the meaning set forth in the Investment
Agreement.

“Maximum Voting Percentage” shall have the meaning set forth in the Investment
Agreement.

“Permitted Transferee” means

(i) in the case of any Investor Stockholder, any Affiliate of such Investor
Stockholder (including but not limited to any partnership or limited liability
company or corporation of which an Investor Stockholder or an Affiliate of such
Investor Stockholder is the general partner, managing member or manager); and

(ii) (A) in the case of any Stockholder other than a Management Party or its
Permitted Transferee, any Affiliate of such Stockholder, and (B) in the case of
any Management Party, any Person to whom Company Securities are Transferred from
such Management Party (1) by will or the laws of descent and distribution or
(2) by gift without consideration of any kind, provided in the case of (B)(1)
and (2) that such transferee is the spouse or the lineal descendant, sibling or
parent of such Management Party or a trust that is for the exclusive benefit of
such Management Party or its Permitted Transferees.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental entity or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

“Potential Acquisition Transaction” means any Acquisition Transaction that the
Company, the Bank or any other Subsidiary of the Company is actively pursuing.

“Preferred Shares” means shares of Preferred Stock.

“Preferred Stock” means the preferred stock designated as the “Series A
Nonvoting Convertible Preferred Stock”, par value $1.00 per share, of the
Company.

“Pro Rata Portion” means, with respect to any stockholder relative to any
specified group of stockholders at any time (i) the Aggregate Ownership of
Common Shares of such stockholder (including, for purposes of such calculation,
the number of Common Shares issuable upon conversion of all Preferred Stock, if
any, owned by such stockholder without regard to any limitations on conversion
that may apply pursuant to the terms of the Preferred Stock) at such time
divided by (ii) the Aggregate Ownership of Common Shares of all members of such
group (including, for purposes of such calculation, the number of Common Shares
issuable upon conversion of all Preferred Stock, if any, owned by any member of
such group without regard to any limitations on conversion that may apply
pursuant to the terms of the Preferred Stock) at such time.

 

- 5 -



--------------------------------------------------------------------------------

“Public Offering” means an underwritten public offering of Company Securities
pursuant to an effective registration statement under the Securities Act, other
than pursuant to a registration statement on Form S-4 or Form S-8 or any similar
or successor form.

“Qualified Public Offering” means a Public Offering with aggregate proceeds (net
of offering expenses) of at least one hundred million dollars ($100,000,000) to
the Company.

“Regulatory Authorities” shall, with respect to any entity, mean, collectively,
the applicable governmental agency, authority or instrumentality having
supervisory or regulatory authority with respect to the entity, including but
not limited to the Federal Trade Commission, the United States Department of
Justice, the Federal Reserve, the Florida Office of Financial Regulation, the
FDIC, the Office of the Comptroller of the Currency, and all state regulatory
agencies having jurisdiction over such entity.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means Common Shares.

“Subsequent Drawdown” shall have the meaning set forth in the Investment
Agreement.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

“Subsidiary Securities” means any shares of capital stock or equity securities
of any Subsidiary of the Company, any options, warrants or other rights to
acquire any shares of capital stock or equity securities of any Subsidiary of
the Company and any other securities convertible into or exercisable or
exchangeable for (or entitling the holder thereof to subscribe for) any shares
of capital stock or equity securities of any Subsidiary of the Company.

“Third Party” means a prospective purchaser(s) of Company Securities in an
arm’s-length transaction from a Stockholder, other than a Permitted Transferee
or other Affiliate of such Stockholder.

“Transaction Agreements” means this Agreement, the Investment Agreement, the
Registration Rights Agreement, the Bank Investment Agreement and the Bank
Subscription Agreements.

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to directly or indirectly sell (including in a short sale), assign,
dispose of, exchange, pledge, encumber, hypothecate or otherwise transfer such
Company Securities or any participation or interest therein, or agree or commit
to do any of the foregoing (unless such agreement or commitment is expressly
subject to the terms of this Agreement and is not entered into for the

 

- 6 -



--------------------------------------------------------------------------------

purpose of circumventing this Agreement) or enter into any hedging or other
derivative transaction that has the effect of materially changing the economic
benefits or risks of ownership of any Company Securities and (ii) when used as a
noun, a direct or indirect sale, assignment, disposition, exchange, pledge,
encumbrance, hypothecation, or other transfer of such Company Securities or any
participation or interest therein or any agreement or commitment to do any of
the foregoing (unless such agreement or commitment is expressly subject to the
terms of this Agreement and is not entered into for the purpose of circumventing
this Agreement) or the entry into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits or
risks of ownership of any Company Securities. For purposes hereof, any direct or
indirect sale or transfer of the equity securities of a Stockholder will be
considered a Transfer of the Company Securities held by such Stockholder if the
value of the Company Securities held by such Stockholder constitutes more than
fifty percent (50%) of the value involved in such sale of transfer (disregarding
cash, cash equivalents and marketable securities).

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Additional Stockholders

   Preamble

Agreement

   Preamble

Annual Budget

Bay Resource

Bay II Resource

BRP II

   2.09


Preamble

Preamble

Preamble

BHCA

Claugus

Code

   6.06


Preamble

6.08(a)

Company

Compass Island Investment

   Preamble


Preamble

Confidential Information

Constitution

Constitution Designee

Cradle Cove Investment

Cradle Cove Partners

Drawdown

Drawdown Closing

Drawdown Closing Date

Drawdown Notice

Endicott

Endicott Designee

Escrow Funding Date

   6.01(b)


Preamble

2.01(a)(iv)

Preamble

Preamble

3.01

3.01(b)

3.01(c)

3.01(a)

Preamble

2.01(a)(iii)

3.01(d)

Exercise Notice

   5.04(d)

FDIC Bid

   Preamble

FDIC Statement of Policy

   4.04(c)

FINRA

   4.07

First Purchase Allocation

   5.03(b)

First Sale Allocation

   5.01(a)

 

- 7 -



--------------------------------------------------------------------------------

Term

  

Section

Fixed Percentage Investor Stockholder

   Preamble

Forfeit Shares

Forfeit Share Payment

   3.02(a)(ii)


3.02(a)(iv)

Forfeit Share Purchasers

   3.02(a)(iii)

GAAP

GMT

   6.02


Preamble

GMT Designee

Holding Company Reorganization

   2.01(a)(ii)


Preamble

Independent Directors

   2.01(a)(vii)

Initial Drawdown

Investor Designees

Investor Indemnitors

   Preamble


2.01(a)(iv)

2.07

Investor Stockholders

   Preamble

Investor Stockholder Equityholders

IRS

   7.13(b)


6.08(a)

Issuance Notice

Key Investor Designees

   5.04(c)


2.01(a)(ii)

Key Investor Stockholder

Lightyear

Lightyear II

Lightyear Co-Invest

   Preamble


Preamble

Preamble

Preamble

Lightyear Designee

Management Agreement

Management Parties

   2.01(a)(i)


4.05

Preamble

Maximum Number

   5.01(a)

Minimum Number

   5.01(a)

Non-Participating Investor

   3.02(a)

Non-Selling Stockholders

   5.03(a)

Observer

OCC

   2.04


3.01(b)

Offer

Offer Acceptance

   5.03(b)


5.03(b)

Offered Securities

   5.03(a)

Offer Notice

   5.03(a)

Offer Period

   5.03(b)

Offer Price

   5.03(a)

Plan Asset Regulations

   2.08

Preemption Securities

   5.04(a)

Private Placement

   Preamble

Purchase Number

   5.03(b)

Regulatory Drop Dead Date

   5.03(c)

Regulatory Sale Failure

Remaining Capital Commitment

   5.03(c)


3.02(a)(iii)

Replacement Nominee

   2.03(a)

 

- 8 -



--------------------------------------------------------------------------------

Term

  

Section

Representatives

Resource America

Rights Offering

   6.01(b)


Preamble

5.04(h)

Sale

   5.03(a)

Seller

Selling Investment Bank

   5.03(a)


3.02(a)(iii)

Stockholders

   Preamble

Tag-Along Notice

   5.01(a)(i)

Tag-Along Notice Period

   5.01(a)

Tag-Along Offer

   5.01(a)

Tag-Along Response Notice

   5.01(a)

Tag-Along Right

   5.01(a)

Tag-Along Sale

   5.01(a)

Tag-Along Seller

   5.01(a)

Tagging Person

   5.01(a)(ii)

Target Bank

   Preamble

Trigger Date

USRPI

   5.03(c)


6.08(c)

VCOC

   2.08

VCOC Investor

VCOC Rights

   2.08


2.08

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, except as the context may otherwise require. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to articles, sections, exhibits and
schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References to any law include all rules and
regulations promulgated thereunder. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 2

CORPORATE GOVERNANCE

Section 2.01. Composition of the Board. (a) Subject to Section 2.01(b) and
Section 2.01(c), the Board shall consist of thirteen (13) Directors, of which:

(i) one (1) shall be designated by Lightyear (the “Lightyear Designee”),

(ii) one (1) shall be designated by GMT (the “GMT Designee” and together with
the Lightyear Designee, the “Key Investor Designees”),

(iii) one (1) shall be designated by Endicott (the “Endicott Designee”),

(iv) one (1) shall be designated by Constitution (the “Constitution Designee”
and together with the Key Investor Designees and the Endicott Designee, the
“Investor Designees”),

(v) one (1) shall be the then Chief Executive Officer of the Company,

(vi) one (1) shall be the then President of the Company, and

(vii) the remaining seven (7) Directors (the “Independent Directors”) shall,
along with the Investor Designees, initially be the persons identified on
Exhibit B, and the Independent Directors thereafter shall be nominated by the
nominating committee of the Board (and if no such committee exists, the Board)
and, if approved by stockholders at a duly called annual or special meeting of
stockholders or by a written consent of stockholders, will be elected to the
Board; provided that such Independent Directors described in this
Section 2.01(a)(vii) must be “independent of management,” in accordance with 12
C.F.R. Part 363 and Appendix A thereto, and in any event shall not be either an
“affiliate” or an “associate” (as such terms are used within the meaning of Rule
12b-2 under the Exchange Act) of any stockholder or any executive officer of the
Company or any Subsidiary of the Company, or any Affiliate of any of the
foregoing. In the event that a nominee for Independent Director is not approved
by a majority of the Common Shares, the previous Independent Director shall
remain on the Board subject to the last sentence of this Section 2.01(a), and
the procedure for nominating and electing such Independent Director described
above shall be repeated until such Independent Director is elected.

Each of the Directors will hold office until the earlier of (x) his or her
death, disability, retirement, resignation, or removal (with or without cause)
and (y) the election of a replacement director in accordance with the provisions
of Section 2.03(a).

(b) If, at any time, any of Lightyear, GMT, Endicott or Constitution, together
with each of their respective Affiliates and Permitted Transferees, owns
(including, for purposes of calculating such Investor Stockholder’s ownership,
the number of Common Shares issuable upon conversion of all Preferred Stock, if
any, owned by such Investor Stockholder without regard to any limitations on
conversion that may apply pursuant to the terms of the Preferred Stock) less
than five percent (5%) of the Common Stock outstanding on a Fully-Diluted basis,
then such

 

- 10 -



--------------------------------------------------------------------------------

Investor Stockholder’s right to designate an Investor Designee shall terminate
immediately and the size of the Board shall as soon as practicable be reduced
accordingly, and, if the Board does not so reduce its size, the Stockholders
shall take all such actions as are necessary and within their control to
implement such reduction of the size of the Board. If at any time either
Lightyear, GMT, Endicott or Constitution loses its right pursuant to the terms
of this Section 2.01(b) to designate a director, such Investor Stockholder shall
lose such right permanently and such Investor Designee shall resign, unless
within ninety (90) days after the loss of such right, such Investor
Stockholder’s ownership of Common Stock (including, for purposes of calculating
such Investor Stockholder’s ownership, the number of Common Shares issuable upon
conversion of all Preferred Stock, if any, owned by such Investor Stockholder
without regard to any limitations on conversion that may apply pursuant to the
terms of the Preferred Stock) increases to an amount equal to or greater than
five percent (5%) of the Common Stock outstanding on a Fully-Diluted basis.

(c) If, at any time, any of Lightyear, GMT, Endicott or Constitution shall be in
material breach of this Agreement, and such material breach is not cured within
thirty (30) days of receipt by the applicable party of written notice by the
Company to the applicable party or such longer period of time as may reasonably
be required to cure such material breach, then such Investor Stockholder shall
permanently lose its right to designate an Investor Designee pursuant to
Section 2.01(a), such party’s applicable Investor Designee shall resign, and the
size of the Board shall be reduced accordingly as soon as practicable, and, if
the Board does not so reduce its size, the Stockholders shall take all such
actions as are necessary and within their control to implement such reduction of
the size of the Board, provided, that the foregoing cure period shall be tolled
in respect of and during the continuance of any bona fide dispute concerning the
material breach, as applicable, and this provision shall have no effect until
the final resolution of such bona fide dispute.

(d) Each Stockholder agrees that, if at any time it is then entitled to vote for
the election of Directors to the Board, it shall vote its Shares or execute
proxies or written consents, as the case may be, and take all other necessary
action (including causing the Company to call a special meeting of stockholders)
in order to ensure that the composition of the Board is as set forth in this
Section 2.01.

(e) The Company agrees to cause each individual designated pursuant to
Section 2.01(a) or Section 2.03 to be nominated to serve as a Director on the
Board, and to take all other necessary actions (including calling a special
meeting of the Board and/or stockholders) to ensure that the composition of the
Board is as set forth in this Section 2.01. The Company further agrees that, to
the extent permitted by applicable regulations and any required consents,
approvals or non-objections of, and any commitments to, the Regulatory
Authorities, Lightyear and GMT shall have comparable representation on the board
of directors of any Subsidiary of the Company and any committees thereof in
accordance with Section 2.01 and Section 2.06 hereof.

Section 2.02. Removal. Each Stockholder agrees that, if at any time it is then
entitled to vote for the removal of Directors from the Board, it shall not vote
any of its Shares in favor of the removal of any Director who shall have been
designated pursuant to Section 2.01(a)(i), Section 2.01(a)(ii),
Section 2.01(a)(iii) or Section 2.01(a)(iv) or Section 2.03, unless such removal
shall be for cause or the Person or Persons entitled to designate or nominate
such

 

- 11 -



--------------------------------------------------------------------------------

Director shall have consented to such removal in writing; provided that, if the
Person or Persons entitled to designate any Director pursuant to
Section 2.01(a)(i), Section 2.01(a)(ii), Section 2.01(a)(iii) or
Section 2.01(a)(iv) shall request in writing the removal, with or without cause,
of such Director designated by such Person, each Stockholder shall vote its
Shares in favor of such removal; provided further that if the Board removes the
Chief Executive Officer or President from his position as Chief Executive
Officer or President of the Company, then his removal from his position on the
Board will automatically be deemed to have been requested for purposes of this
Section 2.02 and the Chief Executive Officer or President shall immediately
tender his resignation from the Board. If the Board removes the Chief Executive
Officer or President from his position as Chief Executive Officer or President
of the Company and he does not promptly resign from the Board, then each
Stockholder shall vote its Common Shares in favor of the Chief Executive
Officer’s or President’s removal.

Section 2.03. Vacancies. If, as a result of death, disability, retirement,
resignation, removal (with or without cause) or otherwise, there shall exist or
occur any vacancy on the Board:

(a) (i) the Person or Persons entitled under Section 2.01(a)(i),
Section 2.01(a)(ii), Section 2.01(a)(iii) or Section 2.01(a)(iv) to designate
such Director whose death, disability, retirement, resignation or removal
resulted in such vacancy, subject to the provisions of Section 2.01(b) and
Section 2.01(c), shall have the exclusive right to designate another individual
to fill such vacancy and serve as a Director of the Board, (ii) in the case that
the vacancy results from the death, disability, retirement, resignation or
removal of the Chief Executive Officer or President of the Company, the new
Chief Executive Officer or President of the Company shall be selected to fill
such vacancy and serve as a Director on the Board or (iii) in the case that the
vacancy results from the death, disability, retirement, resignation or removal
of an Independent Director, the nominating committee of the Board (or if there
is no such committee, the Board) shall designate a person to fill such vacancy
and call a special meeting of the stockholders (or seek written consent of the
stockholders) as soon as practicable for the purpose of electing such person to
the Board (such person, in the case of either (i), (ii) or (iii), the
“Replacement Nominee”);

(b) subject to Section 2.01, each Stockholder agrees that if it is then entitled
to vote for the election of Directors to the Board, it shall vote its Shares (at
a duly called annual or special meeting of stockholders), or execute proxies or
written consents, as the case may be, in order to ensure that the Replacement
Nominee be elected to the Board; and

(c) the Company agrees to cause any Replacement Nominee to be elected to the
Board as soon as practicable following the occurrence of a vacancy on the Board
with respect to an Investor Designee.

Section 2.04. Observers. Each of the Key Investor Stockholders, Resource
America, Endicott and Constitution shall have the right, for so long as such Key
Investor Stockholder, Resource America, Endicott or Constitution (together with
each of their respective Affiliates and Permitted Transferees) continues to hold
at least five percent (5%) of the Common Stock acquired by such Key Investor
Stockholder, Resource America, Endicott or Constitution (including, for purposes
of such calculation, the number of Common Shares issuable upon

 

- 12 -



--------------------------------------------------------------------------------

conversion of all Preferred Stock, if any, owned by such Key Investor
Stockholder, Resource America, Endicott or Constitution without regard to any
limitations on conversion that may apply pursuant to the terms of the Preferred
Stock) in the Private Placement, to designate one (1) person (in addition to any
Director designated by such Key Investor Stockholder, Endicott or Constitution)
to receive Board materials and to attend meetings of the Board and, with respect
only to the Key Investor Stockholders, to the board of directors of any
Subsidiary of the Company and any committee thereof in which that Key Investor
Stockholder’s Investor Designee serves, in each case as observers (each, an
“Observer”); provided, however, that Observers will not be directors and shall
attend meetings of the Board and any committee thereof solely as observers, and
will not participate or have any voting rights to which directors are entitled.
Each Key Investor Stockholder, Resource America, Endicott and Constitution shall
have the right to remove and replace its Observer at any time and from time to
time. The Company shall furnish to each Observer (A) notices of Board of
Director (or any applicable committee thereof) meetings no later than, and using
the same form of communication as, notice of Board of Director (or any
applicable committee thereof) meetings are furnished to directors and (B) copies
of any materials prepared for meetings of the Board of Directors (or any
applicable committee thereof) that are furnished to the directors no later than
the time such materials are furnished to the directors; provided that failure to
deliver notice, or materials, to such Observer in connection with any such
Observer’s right to attend and/or review materials with respect to, any meeting
of the Board of Directors (or any applicable committee thereof) shall not impair
the validity of any action taken by the Board of Directors (or any applicable
committee thereof) at such meeting. Each Observer shall be required to execute
or otherwise become subject to any codes of conduct or confidentiality
agreements of the Company generally applicable to directors or officers of the
Company.

Section 2.05. Meetings. The Company shall take all actions necessary to ensure
that the Board shall hold a regularly scheduled meeting at least four (4) times
per calendar year, which meetings shall occur approximately every ninety
(90) days. The Company shall pay all documented and reasonable out-of-pocket
expenses incurred by each Director in connection with attending regular and
special meetings of the Board and any committee thereof in which that Director
serves, and any such meetings of the board of directors of any Subsidiary of the
Company and any committee thereof in which that Directors serves; provided that
in the case of a Key Investor Designee or the Endicott Designee or Constitution
Designee who does not, or is unable to, attend a regular or special meeting of
the Board or any committee thereof (if applicable) in which that Director
serves, or a meeting of the board of directors of any Subsidiary of the Company
or any committee thereof (if applicable) in which that Director serves, the
Company shall pay all documented and reasonable out-of-pocket expenses incurred
by the Observer (representing Endicott, Constitution or the Key Investor
Stockholder which designated such absent Key Investor Designee) in connection
with attending such meeting. The Board shall have authority to fix the
compensation of non-management Directors, including fees; provided that, for the
avoidance of doubt, only the non-management Directors are permitted to receive
compensation and/or fees for service as a member of the Board.

 

- 13 -



--------------------------------------------------------------------------------

Section 2.06. Action by the Board; Committees.

(a) A quorum of the Board shall consist of seven (7) Directors;

(b) All actions of the Board shall require (i) the affirmative vote of at least
a majority of the Directors present at a duly-convened meeting of the Board at
which a quorum is present or (ii) the unanimous written consent of the Board,
provided that, if there is a vacancy on the Board and an individual has been
nominated to fill such vacancy, the first order of business shall be to fill
such vacancy. For the avoidance of doubt and unless otherwise required under
applicable law, with respect to clause (ii) in this Section 2.06(b), unanimous
written consent of the Board shall only require the Directors then in office
and, if there are one or more vacancies on the Board at the time of such
unanimous written consent, the consent of any Replacement Nominee who has not
yet been nominated by the Board or the nominating committee of the Board, as
applicable and/or elected to the Board by the stockholders (at a duly called
annual or special meeting of stockholders or by a written consent of
stockholders) shall not be required; provided that if the vacancy is with
respect to a Lightyear Designee, GMT Designee, Endicott Designee or Constitution
Designee, notice of any Board meeting or action to be taken by written consent
must be provided to the applicable Investor Stockholder at least five (5) days
prior thereto and such Investor Stockholder shall have the ability to designate
an individual to fill such vacancy and the first order of business shall be to
fill such vacancy prior to any other action or before such written consent of
the Board shall be effective.

(c) The Board shall create an Audit Committee, Compensation Committee, Executive
Committee and Nominations Committee, and may create such other committees as it
may determine. Composition of such committees shall be determined by the Board
and shall initially be as set forth on Exhibit C. For the avoidance of doubt,
subject to any required approvals, consents or non-objections of Regulatory
Authorities, applicable exchange listing standards and independence
requirements, (A) each Key Investor Designee shall have the right to serve on
the Executive Committee of the Company’s Board of Directors; (B) one Key
Investor Designee (as selected by the Board) shall have the right to serve on
the Compensation Committee of the Company’s Board of Directors, and (C) one Key
Investor Designee (as selected by the Board) shall have the right to serve on
the Nominations Committee of the Company’s Board of Directors, it being
understood and agreed that the foregoing shall not restrict any Key Investor
Designee from serving on any other committee to which he or she is appointed by
the Board of Directors, provided that no Key Investor Designee shall serve on
more than two (2) committees; provided, further, that the Key Investor Designee
shall not serve as chairman or vice-chairman (or in any similar capacity) of any
such committee or represent more than twenty-five percent (25%) of the members
of any such committee, and no such committee shall have decision making
authority for policy or actions on managerial matters unless (X) recommendations
of such committee as to policy or actions on managerial matters are reviewed and
approved or reviewed and ratified by the Board of Directors or (Y) such
committee is carrying out functions in accordance with a policy or parameters
approved by the Board of Directors.

(d) A quorum of the Executive Committee (and any other committees on which a Key
Investor Designee is entitled to serve) shall consist of a majority of the
Directors then serving on such committee; provided, however, if at a meeting of
the Executive Committee where a quorum is present and any action is to be taken
on any manner, a Key Investor Designee

 

- 14 -



--------------------------------------------------------------------------------

is unable to be present in person at such meeting, then such Key Investor
Designee may participate in the meeting by means of a conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and participation in such meeting by means of
such communications equipment shall constitute the presence in person by the Key
Investor Designee at such meeting. For the avoidance of doubt, any actions or
recommendations taken by the Executive Committee as to policy or actions on
managerial matters must be reviewed and approved or reviewed and ratified by the
Board unless the Executive Committee is carrying out functions in accordance
with a policy or parameters approved by the Board.

Section 2.07. Charter or Bylaw Provisions. Each Stockholder agrees to vote its
Shares, and to take all other actions necessary, to ensure that the Charter and
Bylaws and all similar governing documents with respect to the Subsidiaries of
the Company contain the provisions necessary to implement the provisions of this
Agreement and permit each Stockholder to receive the benefits to which each such
Stockholder is entitled under this Agreement. The Charter and Bylaws and all
similar governing documents with respect to the Subsidiaries of the Company
shall provide for (i) the elimination of the liability of each director on the
Board to the maximum extent permitted by applicable law and (ii) indemnification
of, and advancement of expenses for, each Director on the Board for acts on
behalf of the Company to the maximum extent permitted by applicable law. With
respect to the Investor Designees and in addition to the foregoing, the Company
acknowledges that the Investor Designees may have certain rights to
indemnification, advancement of expenses and/or insurance provided by the
Investor Stockholders and/or certain of their respective Affiliates
(collectively, the “Investor Indemnitors”). The Company hereby agrees (A) that
it is the indemnitor of first resort (i.e., its obligations to the Investor
Designees are primary and any obligation of the Investor Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by the Investor Designees are secondary), and (B) that it shall be
required to advance the full amount of expenses incurred by the Investor
Designees and shall be liable for the full amount of all expenses and
liabilities to the extent legally permitted and as required by the terms of this
Agreement and the Charter and Bylaws of the Company (and any other agreement
regarding indemnification between the Company and the Investor Designees),
without regard to any rights an Investor Designees may have against the Investor
Indemnitor. The Company further agrees that no advancement or payment by the
Investor Indemnitor on behalf of an Investor Designees with respect to any claim
for which the Investor Director has sought indemnification from the Company
shall affect the foregoing and the Investor Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of the Investor Designees against the Company.
The Company and each Investor Designees agree that the Investor Indemnitors are
express third party beneficiaries of the terms of this Section 2.07.

Section 2.08. ERISA Matters. From and after the Closing (as defined in the Bank
Investment Agreement) until they no longer maintain an investment in the Company
or the Bank (either directly or indirectly through the Bank Holding Company),
each Key Investor Stockholder, and at the Key Investor Stockholder’s request,
each Affiliate thereof that directly or indirectly has an interest in the Key
Investor Stockholder or the Company, to the extent such Key Investor Stockholder
or Key Investor Stockholder Affiliate is intended to qualify as a “venture
capital operating company” (a “VCOC”) as defined in the regulations issued by
the U.S. Department of Labor and codified at 29 C.F.R Section 2510.3-101 (the
“Plan Asset

 

- 15 -



--------------------------------------------------------------------------------

Regulations”) (each, a “VCOC Investor”), shall be provided financial statements
of the Company as soon as available within forty-five (45) days after the end of
each calendar quarter or one hundred and twenty (120) days after year end; will
be entitled to visit and inspect offices and properties of the Company
periodically, but not more frequently than once per calendar quarter; will
consult with appropriate officers and directors of the Company periodically, but
not more frequently than once per calendar quarter, with respect to matters
relating the business and affairs of the Company; and, to the extent consistent
with applicable law (and with events which require public disclosure, only
following the Company’s public disclosure thereof), the Company will inform the
VCOC Investor in advance with respect to any significant corporate actions, and
will provide the VCOC Investor with the right to consult with the Company in
advance with respect to such actions (the “VCOC Rights”); provided that this
provision shall not entitle the Investors to designate any members of the Board
of Directors of the Company, except as provided pursuant to Section 2.01 and
Section 2.03; provided further, that each VCOC Investor agrees to hold in
confidence and not use or disclose to any third party (other than its legal
counsel and accountants) any confidential information provided to such party
(except as required by law); provided further, that each VCOC Investor
acknowledges that, in connection with the provision of VCOC Rights, the VCOC
Investor is aware that it may receive material non-public information about the
Company, and each VCOC Investor agrees that it is aware of and shall comply with
the federal and state securities laws that restrict any person who has material,
non-public information about a company from purchasing or selling securities of
the company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities. The Company shall consider in good faith
the recommendations of any VCOC Investor in connection with the matters on which
it is consulted as described above, recognizing that the ultimate discretion
with respect to all such matters shall be retained by the Company. In the event
that the Company ceases to qualify as an “operating company” (as defined in the
first sentence of 2510.3-101(c)(1) of the Plan Asset Regulations) or the
investment in the Company by a VCOC Investor does not qualify as a venture
capital investment as defined in the Plan Asset Regulations, then the Company
and the Investor shall cooperate in good faith to take all reasonable actions
necessary, without undue cost to the Company, to preserve the VCOC status of
each VCOC Investor, it being understood that such reasonable actions shall not
require a VCOC Investor to purchase or sell any investments. In the event the
VCOC Investor is an Affiliate of a Key Investor Stockholder as described herein,
such affiliated entity shall be afforded the same rights with respect to the
Company as afforded to the relevant Stockholders under this Section 2.08 and
shall be treated, for such purposes, as a third party beneficiary hereunder.

Section 2.09. Certain Approvals. Notwithstanding anything to the contrary
herein, the Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, take any of the following actions without the prior
affirmative vote or written consent of a majority of all the members of the
Board acting in accordance with this Article 2:

(a) Operational Matters:

(i) approving, agreeing or consenting to, or making any material change in, the
Company’s or any Company Subsidiary’s lines of business, or entering into a new
line of business.

 

- 16 -



--------------------------------------------------------------------------------

(b) Capitalization Matters:

(i) issuing any Company Securities, other than (i) pursuant to a management
equity plan approved by the Board and (ii) pursuant to a Subsequent Drawdown;

(ii) repurchasing any Company Securities;

(iii) issuing a material amount of Debt Securities or any other form of
indebtedness for borrowed money or guaranteeing the obligations of third
parties, and/or securing any such borrowings, indebtedness and/or guaranties by
pledges or other liens on any assets of the Company or any of its Subsidiaries
(including equity interests in any Person), except in each of the foregoing
cases as otherwise contemplated in any Annual Budget approved by the Board;

(iv) initiating a Public Offering; or

(v) Notwithstanding anything to the contrary in this Section 2.09, the Board
may, in its sole discretion, and in accordance with the Charter and Bylaws,
authorize any issuance or sale of Company Securities to the extent such sale or
issuance is necessary to enable the Company or the Bank to comply with any
directive of any Regulatory Authority.

(c) Transactional Matters:

(i) entering into any transaction or series of transactions involving (x) a
merger, consolidation, amalgamation, recapitalization or other business
combination involving the Company or any of its Subsidiaries or (y) any sale,
divestiture or other Transfer of more than ten percent (10%) of the capital
stock of any Subsidiary of the Company or more than ten percent (10%) of the
consolidated assets of the Company or its Subsidiaries;

(ii) liquidating, winding up or dissolving the Company or any of its
Subsidiaries; or

(iii) commencing a voluntary procedure for reorganization, arrangement,
adjustment, relief or composition of indebtedness or bankruptcy, receivership or
a similar proceeding, or consenting to the entry of an order for relief in an
involuntary procedure for reorganization, arrangement, adjustment, relief or
composition of indebtedness or bankruptcy, receivership or a similar proceeding
or consenting to the appointment of a receiver, liquidator, custodian or
trustee, in each case, with respect to the Company or any of its Subsidiaries,
or any other liquidation or dissolution.

(d) Governance Matters:

(i) amending or repealing any provision of this Agreement or Charter (including
the Certificate of Designations for the Preferred Shares) or Bylaws or other
organizational governing documents of the Company or any of its Subsidiaries; it
being understood that any amendment to this Agreement shall also be subject to
Section 7.03;

 

- 17 -



--------------------------------------------------------------------------------

(ii) changing any provision requiring the approval of specified stockholders or
a specified percentage of the Directors, without the approval required by such
provision; or

(iii) agreeing or otherwise committing to take any actions set forth in the
foregoing subparagraphs of this Section 2.09.

ARTICLE 3

DRAWDOWNS

Section 3.01. Drawdowns. Upon the terms and subject to the conditions set forth
in this Article 3, the Company may, from time to time, require each of the
Investor Stockholders to purchase from the Company additional Common Stock (and,
to the extent such purchase of additional Common Stock (in whole or any part)
would cause an Investor Stockholder to own an amount of voting Company
Securities that would exceed such Investor Stockholder’s Maximum Voting
Percentage, Preferred Stock in lieu of the amount of Common Stock in excess
thereof (in exchange on a one-to-one basis)) up to the number of shares of
Common Stock (and, if applicable, Preferred Stock) represented by each Investor
Stockholder’s Maximum Dollar Investment, not to exceed each Investor
Stockholder’s Maximum Committed Percentage and Maximum Voting Percentage (each
such required purchase, a “Drawdown”), subject to a majority vote by the Board
and the Executive Committee of the Board. Drawdowns will be used to support the
Company’s growth strategies, including Acquisition Transactions and organic
growth, and to ensure the Company is “well capitalized” under any capital
adequacy guidelines of any Regulatory Authority that are applicable to the
Company and to ensure that the Bank is “well capitalized” for purposes of the
prompt corrective action regulations of the Office of the Comptroller of the
Currency (12 C.F.R. §6.1 et seq.) or any successor regulation. All Drawdowns
shall be pro rata among the Investor Stockholders, subject to, and allocated in
accordance with, the preemptive rights set forth in Section 5.04.

(a) During the Capital Raising Period, the Company may effect a Drawdown by
delivering to the Investor Stockholders a written notice and setting forth with
respect to such Drawdown (i) the aggregate amount to be funded (which aggregate
amount shall be no less than $10,000,000 for each Drawdown), (ii) the amount to
be funded by each Investor Stockholder and the Purchase Price (as hereinafter
defined), (iii) the amount of Common Stock (and, if applicable, Preferred
Stock), determined pursuant to Section 5.04, to be purchased by each Investor
Stockholder pursuant to the Investment Agreement and (iv) the date on which the
Drawdown Closing (as defined below) is set to take place (which date shall not
be less than 10 Business Days after the date of such notice) (each such notice,
a “Drawdown Notice”).

(b) At the closing of a Drawdown (a “Drawdown Closing”), subject to
Section 5.04, the Company shall issue to each Investor Stockholder entitled to
Common Stock (and, if applicable, Preferred Stock) a number of Shares and/or
shares of Preferred Stock representing an amount equal to (i) the funds drawn
down from such Investor Stockholder pursuant to such Drawdown, divided by
(ii) the Purchase Price. During the Capital Raising Period, the “Purchase Price”
shall be (A) $5.00 during the twenty-four (24) month period following April 29,
2011, and (B) “TBV” during the period following such twenty-four (24) month
period. “TBV” shall mean (i) the Company’s total equity minus its goodwill and
intangible assets divided by (ii) the total

 

- 18 -



--------------------------------------------------------------------------------

number of shares of Common Stock outstanding on a Fully-Diluted basis. In
determining TBV, the calculations shall be determined by (i) reference to the
Company’s most recently filed report with the SEC or the Office of the
Comptroller of the Currency (“OCC”), or (ii) if the Company is not an SEC or OCC
reporting company, as calculated in good faith by the Company and approved by
the Board, in each case as of the date of, and as set forth in, the applicable
Drawdown Notice. In consideration for such Common Stock (and, if applicable,
Preferred Stock), at each Drawdown Closing each Investor Stockholder shall make
a capital contribution in cash to the Company in the amount of such funds.

(c) Each Drawdown Closing shall take place, subject to the satisfaction of the
conditions set forth in the Investment Agreement in connection with each
Drawdown (which shall include without limitation the approval by a majority vote
of the Board), as specified in the Drawdown Notice. The date of each Drawdown
Closing is referred to herein as a “Drawdown Closing Date.” Notwithstanding the
foregoing, each of the Company and Investor Stockholders hereby agrees that if
Investor Stockholders holding a majority of the Common Stock held by all
Investor Stockholders at such time determine that the conditions set forth in
the Investment Agreement in connection with a Drawdown have been satisfied or
waive any such condition, such determination or waiver shall be binding upon all
Investor Stockholders for all purposes, including Article 3 hereof (except that
any such waiver that would reasonably be expected to adversely alter the rights
or obligations of an Investor Stockholder(s) in a manner disproportionate to the
effect such waiver has on other Investor Stockholder(s) (other than based on the
relative ownership interests of other Investor Stockholder(s)) shall require the
consent of such Investor Stockholder(s)).

(d) If the Drawdown proposed is in connection with making a FDIC Bid for a
Target Bank, the Investment Agreement related to such Drawdown shall, subject to
the satisfaction or waiver of the conditions set forth in the Investment
Agreement (in accordance with the terms therein), require the Investor
Stockholders to fund into escrow at least five (5) Business Days prior to the
Company submitting its FDIC Bid for the Target Bank (or such other period
required by the bank regulators), provided that the applicable Drawdown Notice
shall be delivered to each Investor no fewer than ten (10) Business Days prior
to such funding date (the “Escrow Funding Date”). If the Company has received
confirmation from the FDIC that the Bank is the winning bidder for the Target
Bank, subject to the satisfaction of the other conditions set forth in the
Investment Agreement in connection with such Drawdown (which shall include
without limitation the approval of the FDIC Bid by a majority vote of the
Executive Committee and Board prior to funding), the funds in escrow will be
released to the Company and the Common Stock (and, if applicable, Preferred
Stock) will be issued to the Investor Stockholders. If (i) the FDIC notifies the
Bank that it shall not be permitted to enter a FDIC Bid, (ii) the Bank’s FDIC
Bid is rejected by the FDIC, (iii) the Bank has not submitted a FDIC Bid by the
deadline for submitting bids established by the FDIC, (iv) the FDIC notifies the
Bank that it is not the winning bidder for the Target Bank, (v) no FDIC Bid by
the Bank has been accepted by the FDIC within two (2) weeks after the funding of
the Subsequent Drawdown or (vi) if the Bank has been selected as the winning
bidder for the Target Bank, the closing of the acquisition under the P&A
Agreement has not occurred within four (4) weeks after such selection, then, in
each case, the funds (plus interest incurred thereon and less escrow expenses
not to exceed $25,000 in the aggregate) will be promptly returned (and in any
event no later than three (3) Business Days after any of the events described
earlier in this sentence) to the Investor Stockholders, unless otherwise agreed
by the Investor Stockholder.

 

- 19 -



--------------------------------------------------------------------------------

(e) No Investor Stockholder shall be required to participate in a Drawdown to
the extent that such purchase of Common Stock (and, if applicable, Preferred
Stock) would, with respect to such Investor Stockholder, be inconsistent with
Section 6.06.

Section 3.02. Forfeiture of Common Stock.

(a) Subject to Section 3.02(b), if an Investor Stockholder fails to fund all or
any portion of its capital commitment as called pursuant to a Drawdown made
pursuant to Section 3.01(a) (each such Investor Stockholder, a
“Non-Participating Investor”), such Non-Participating Investor shall forfeit
forty percent (40%) of the shares of Common Stock then held by such
Non-Participating Investor (including, for purposes of calculating the Common
Stock held by such Non-Participating Investor at such time, the number of Common
Shares issuable upon conversion of all Preferred Stock, if any, owned by such
Non- Participating Investor without regard to any limitations on conversion that
may apply pursuant to the terms of the Preferred Stock) to the Company subject
to the terms and conditions set forth herein. Except as otherwise provided in
Section 3.02(b), such forfeiture shall apply irrespective of the reason for
which such Non-Participating Investor does not fund all or any portion of its
capital commitment, and the Company shall have the sole specific rights and
remedies as follows:

(i) the Company shall promptly notify such Non-Participating Investor and the
other Investor Stockholders of the occurrence of such default;

(ii) the Non-Participating Investor shall promptly, but in no event later than
ten (10) Business Days following the applicable Drawdown Closing or Escrow
Funding Date, deliver to the Company certificates for forty percent (40%) of the
shares of Common Stock (and, if applicable, shares of Preferred Stock, such that
the shares of Common Stock and Preferred Stock are forfeited in proportion to
the relative amounts of Common Stock and Preferred Stock owned by such
Non-Participating Investor) then currently held by such Non-Participating
Investor (the “Forfeit Shares”), duly endorsed or accompanied by stock powers
duly endorsed in blank, with any required transfer stamps affixed thereto and,
if so delivered, the Forfeit Shares shall be canceled or sold as described in
clause (iii) below and the Non-Participating Investor shall receive the
consideration described in clause (iv) below. If the Forfeit Shares are not so
delivered within such period of time, then the Forfeit Shares shall be canceled
for no consideration as described in clause (vii) below;

(iii) subject to clauses (vii) and (viii) below, the Company shall have the
option, in its sole discretion, to (A) cancel the Forfeit Shares and, at the
Company’s option, find one or more other Stockholders or third parties
reasonably acceptable to the Company to assume any remaining capital commitment
of the Non-Participating Investor to be called pursuant to Section 3.01(a) (the
“Remaining Capital Commitment”), (B) find one or more purchasers, who may be one
or more of the other Stockholders or one or more third parties reasonably
acceptable to the Company (the “Forfeit Share Purchasers”), to purchase the
Forfeit Shares (including, at the Company’s option, the assumption of any

 

- 20 -



--------------------------------------------------------------------------------

Remaining Capital Commitment) at such price as determined by the Company and the
Forfeit Share Purchasers, (C) in the event (and only in the event) the Company
is unable to identify one or more Forfeit Share Purchasers pursuant to clause
(iii)(B) within fifteen (15) Business Days following the applicable Drawdown
Closing or Escrow Funding Date, cause an investment bank of national reputation
selected by the Company (the “Selling Investment Bank”) to find one or more
Forfeit Share Purchasers to purchase the Forfeit Shares (including, at the
Company’s option, the assumption of any Remaining Capital Commitment) at such
price as determined by the Selling Investment Bank and the Forfeit Share
Purchaser or (D) in the event (and only in the event) the Selling Investment
Bank is unable to find one or more Forfeit Share Purchasers pursuant to clause
(iii)(C) within ninety (90) calendar days following the applicable Drawdown
Closing or Escrow Funding Date, cancel the Forfeit Shares. For the avoidance of
doubt, if the Non-Participating Investor’s Remaining Capital Commitment is
assumed pursuant to clauses (iii)(A), (B) or (C) above, the Non-Participating
Investor shall be released from any future capital commitment to be called
pursuant to Section 3.01(a). However, if the Non-Participating Investor’s
Remaining Capital Commitment is not assumed, then the Non-Participating Investor
shall continue to be subject to this Section 3.02 and the other provisions of
this Agreement and the Investment Agreement with respect to each Subsequent
Drawdown, mutatis mutandis;

(iv) subject to clause (vii) below, (A) if the Forfeit Shares are canceled
pursuant to clause (iii)(A) above, the price payable to the Non-Participating
Investor by the Company in respect of the Forfeit Shares shall be equal to fifty
(50%) of the lesser of (1) the initial price paid by the Non-Participating
Investor for the Forfeit Shares and (2) the then current fair value of the
Forfeit Shares, as determined by the Board in its sole discretion, (B) if the
Forfeit Shares are sold pursuant to clause (iii)(B) or clause (iii)(C) above,
the price payable to the Non-Participating Investor by the Forfeit Share
Purchasers in respect of the Forfeit Shares shall be equal to fifty percent
(50%) of the lesser of (1) the initial price paid by the Non-Participating
Investor for the Forfeit Shares and (2) the net sale proceeds from the sale of
the Forfeit Shares, after deducting any commissions or other fees paid or
payable to the Selling Investment Bank in connection with the sale of the
Forfeit Shares, and the difference between the net sale proceeds received from
the sale of the Forfeit Shares and the Forfeit Shares Payment shall be paid by
the Forfeit Share Purchasers to the Company or (C) if the Forfeit Shares are
cancelled pursuant to clause (iii)(D), no consideration shall be payable to the
Non-Participating Investor in respect of the Forfeit Shares (the payment to the
Non-Participating Investor pursuant to clause (A) or (B) above, as applicable,
the “Forfeit Shares Payment”);

(v) subject to clause (vii) below, the Forfeit Shares Payment shall be made to
the Non-Participating Investor, (A) in the case of cancellation of the Forfeit
Shares pursuant to clause (iii)(A) above, within ten (10) Business Days
following the later to occur of (I) receipt by the Company of the Forfeit
Shares, duly endorsed or accompanied by stock powers duly endorsed in blank,
with any required transfer stamps affixed thereto, and (II) determination by the
Board of the amount of the Forfeit Shares Payment in accordance with clause
(iv)(A) above and (B) in the case of a sale of the Forfeit Shares to the Forfeit
Share Purchasers, within two (2) Business Days following the consummation of
such sale;

 

- 21 -



--------------------------------------------------------------------------------

(vi) the Non-Participating Investor will cease to be an Investor Stockholder and
will cease to have any rights under this Agreement, other than as provided by
Section 7.01, but will continue to have the obligations under this Agreement,
other than with respect to capital commitments as provided by clause
(iii) above, and, pending the sale or cancellation of the Forfeit Shares
pursuant to clause (iii)(B), (iii)(C) or (iii)(D) above, such shares shall be
voted in a manner that is proportionate to the manner in which all holders of
other Common Shares (and, if applicable, Preferred Shares) vote on any matter
that properly comes before the stockholders during such period and on which the
Forfeit Shares are entitled to vote;

(vii) IF EITHER (A) A NON-PARTICIPATING INVESTOR FAILS TO DELIVER TO THE COMPANY
WITHIN TEN (10) BUSINESS DAYS OF THE APPLICABLE DRAWDOWN CLOSING OR ESCROW
FUNDING DATE CERTIFICATES FOR THE FORFEIT SHARES, DULY ENDORSED OR ACCOMPANIED
BY STOCK POWER DULY ENDORSED IN BLANK, WITH ANY REQUIRED TRANSFER STAMPS AFFIXED
THERETO, OR (B) THE FORFEIT SHARES ARE CANCELLED PURSUANT TO CLAUSE (III)(D),
SUBJECT TO CLAUSE (VIII) BELOW, THE FORFEIT SHARES FOR ALL PURPOSES SHALL BE
DEEMED TO BE, AND SHALL BE, CANCELLED BY THE COMPANY WITHOUT ANY FURTHER ACTION
REQUIRED BY THE NONPARTICIPATING INVESTOR AND WITHOUT ANY CONSIDERATION OR
RECOMPENSE TO ANY HOLDER OF FORFEIT SHARES (REGARDLESS OF WHETHER SUCH FORFEIT
SHARES ARE THEN HELD BY SUCH NON-PARTICIPATING INVESTOR, ITS SUCCESSORS,
TRANSFEREES OR ASSIGNEES), AND THE COMPANY SHALL RECORD SUCH CANCELLATION ON ITS
BOOKS AND RECORDS;

(viii) in the event an applicable Regulatory Authority objects to the
cancellation of the Forfeit Shares, or otherwise determines that such
cancellation would adversely affect the Tier One capital treatment of the Common
Stock, the Company shall not cancel the Forfeit Shares until it has taken such
other steps as may be commercially reasonable to avoid the cancellation of the
Forfeit Shares having any such adverse effect, such as arranging to issue new
shares of Common Stock to one or more third parties in an amount at least equal
to the Forfeit Shares; and

(ix) if the forfeiture of Forfeit Shares of any Non-Participating Investor would
cause any other Investor Stockholder to exceed its Maximum Committed Percentage,
Maximum Voting Percentage or be inconsistent with Section 6.06, the Board shall
take such action, including without limitation reducing such Investor
Stockholder’s pro rata portion of the relevant Drawdown, as may be necessary to
ensure compliance with such Investor Stockholder’s Maximum Committed Percentage
or Maximum Voting Percentage.

 

- 22 -



--------------------------------------------------------------------------------

(b) Section 3.02(a) shall not apply if an Investor Stockholder fails to fund all
or any portion of its capital commitment at any applicable Drawdown Closing or
Escrow Funding Date (i) as a result of the failure of the Company to satisfy
(absent a waiver by Investor Stockholders holding a majority of the Common Stock
held by all Investor Stockholders at such time, except that any waiver that
would reasonably be expected to have a material adverse effect on an Investor
Stockholder(s) shall require the consent of such Investor Stockholder(s)), as of
the applicable Drawdown Closing or Escrow Funding Date, the conditions set forth
in the Investment Agreement in connection with such Drawdown, or (ii) if the
Common Stock to be issued to such Investor Stockholder pursuant to
Section 3.01(b) or Section 3.01(d) would cause such Investor Stockholder to
exceed such Investor Stockholder’s Maximum Committed Percentage or Maximum
Voting Percentage.

ARTICLE 4

RESTRICTIONS ON TRANSFER

Section 4.01. General Restrictions on Transfer.

(a) Each Stockholder understands and agrees that the Company Securities
purchased pursuant to the Investment Agreement have not been registered under
the Securities Act and are restricted securities under the Securities Act and
the rules and regulations promulgated thereunder. Each Stockholder agrees that
it shall not Transfer any Company Securities (or solicit any offers in respect
of any Transfer of any Company Securities), except in compliance with the
Securities Act, any other applicable securities or “blue sky” laws, any
applicable regulatory policy statements, any applicable agreement with a
regulator that is entered into pursuant to any such policy statement and the
terms and conditions of this Agreement.

(b) Any attempt to Transfer any Company Securities not in compliance with this
Agreement shall be null and void, and the Company shall not, and shall cause any
transfer agent not to, give any effect in the Company’s stock records to such
attempted Transfer.

(c) Notwithstanding anything else in here to the contrary, no Investor
Stockholder may Transfer any of its Company Securities prior to the expiration
of any restrictions applicable to such Investor Stockholder under the FDIC’s
Final Statement of Policy on Qualifications for Failed Bank Acquisitions (the
“FDIC Statement of Policy”) except in accordance with the FDIC Statement of
Policy.

Section 4.02. Legends. (a) In addition to any other legend that may be required,
each certificate for Company Securities issued to any Stockholder shall bear a
legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH OR PURSUANT TO
AN AVAILABLE EXEMPTION THEREFROM. THIS SECURITY IS ALSO SUBJECT TO

 

- 23 -



--------------------------------------------------------------------------------

ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE STOCKHOLDERS’ AGREEMENT
DATED AS OF SEPTEMBER 19, 2012, AS AMENDED FROM TIME TO TIME, COPIES OF WHICH
MAY BE OBTAINED UPON REQUEST FROM THE COMPANY OR ANY SUCCESSOR THERETO, AND THIS
SECURITY MAY NOT BE VOTED OR OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE THEREWITH.

(b) If any Company Securities shall be sold pursuant to an effective
registration statement filed with the SEC or sold pursuant to Rule 144, the
Company, upon the written request of the holder thereof, shall promptly issue to
such holder a new certificate evidencing such Company Securities without the
first sentence of the legend required by Section 4.02(a) endorsed thereon. If
any Company Securities cease to be subject to any and all restrictions on
Transfer set forth in this Agreement, the Company, upon the written request of
the holder thereof, shall promptly issue to such holder a new certificate
evidencing such Company Securities without the second sentence of the legend
required by Section 4.02(a) endorsed thereon.

Section 4.03. Permitted Transferees. Notwithstanding anything in this Agreement
to the contrary (but in any event subject to Section 4.06), any Stockholder may
at any time Transfer any or all of its Company Securities to one or more of its
Permitted Transferees without the consent of the Board or any other stockholder
or group of stockholders and without compliance with Section 4.04, Section 5.01,
and Section 5.03 so long as (a) the Permitted Transferee shall have agreed in
writing to be bound by the terms of this Agreement by executing a joinder
agreement in the form of Exhibit A and (b) the Transfer is in compliance with
the Securities Act, any other applicable securities or “blue sky” laws, and the
FDIC Statement of Policy and any applicable agreement with the FDIC that is
entered into pursuant to the FDIC Statement of Policy. If a Permitted Transferee
is an Affiliate of, or a trust for the exclusive benefit of certain persons
related to, a Stockholder but following the Transfer of Company Securities by
such Stockholder such Permitted Transferee is to cease to be an Affiliate of, or
such trust is to cease to be for the exclusive benefit of such persons related
to such Stockholder, as the case may be, such Permitted Transferee shall
immediately prior to ceasing to be an Affiliate of such Stockholder, or such
trust shall immediately prior to ceasing to be for the exclusive benefit of such
persons, as the case may be, Transfer such Company Securities back to such
Stockholder.

Section 4.04. Additional Restrictions on Transfers. In addition to the general
restrictions on Transfer in Section 4.01 and subject to Section 4.06, no
Investor Stockholder shall Transfer any of its Company Securities, except in a
Transfer to a Permitted Transferee permitted by Section 4.03 or as follows:

(i) at any time (A) in a Transfer in compliance with Section 5.01 or
Section 5.03 (if prior to the Qualified Public Offering), or (B) in a Public
Offering pursuant to the exercise by such Stockholder of its rights under any
applicable registration rights agreement, provided that in the case of clause
(A), such transferee shall have agreed in writing to be bound by the terms of
this Agreement by executing a joinder agreement in the form of Exhibit A;

 

- 24 -



--------------------------------------------------------------------------------

(ii) at any time following a Qualified Public Offering.

Section 4.05. Management Restrictions. The Management Parties, except in a
Transfer to a Permitted Transferee permitted by Section 4.03, are subject to
certain restrictions on Transfers as more fully described in the Management
Agreement (the “Management Agreement”) by and between the Management Parties and
the Bank, which Management Agreement shall be assigned automatically from the
Bank to the Company, without any further action by the parties thereto, upon the
completion of the Holding Company Reorganization and shall remain in full force
and effect in accordance with its terms. Notwithstanding the foregoing or
anything herein to the contrary, the Bank, the Company and the other parties
thereto shall not amend, waive, modify or terminate the Management Agreement
without the prior written consent of non-interested Stockholders holding a
majority of the Common Stock owned in the aggregate by all non-interested
Stockholders with respect to the Management Agreement.

Section 4.06. FDIC Approval. Notwithstanding anything in this Agreement to the
contrary, no Stockholder shall Transfer any Company Securities or take any other
action if such Transfer or action would require the approval of the FDIC under
any agreement or approvals of the FDIC with respect to a loss sharing
arrangement between or among the Bank and/or the Company and the FDIC, unless
such consent is obtained on terms and conditions reasonably satisfactory to the
Company.

Section 4.07. Restrictions on Public Sale by Holders of Registrable Securities.
In connection with any Public Offering, if requested (pursuant to a written
notice) by the managing underwriter or underwriters in an underwritten offering,
neither the Company nor any of its executive officers or directors shall effect
any public sale or distribution of any shares of the Common Stock (except as
part of such underwritten offering, unless the managing underwriter determines
that such sale would be detrimental to the success of the offering), including a
sale pursuant to Rule 144, or to make any short sale of, loan, grant any option
for the purchase of, or otherwise dispose of any shares of Common Stock, any
other equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company (including
Preferred Stock), without the prior written consent of the Company or such
underwriter, as the case may be, during the period commencing on the date of the
request (which shall be no earlier than 7 days prior to the expected “pricing”
of such offering) and continuing for not more than 180 days (with respect to a
Qualified Public Offering) or 90 days after the date of the prospectus (or
prospectus supplement if the offering is made pursuant to a “shelf”
registration), or such shorter time as shall be required by the managing
underwriter, pursuant to which such Public Offering shall be made, plus an
extension period, which shall be no longer than 17 days, as may be proposed by
the managing underwriter to address the regulations of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) regarding the publishing of research, or
such lesser period as is required by the managing underwriter; provided,
however, that the foregoing restrictions shall not apply to (a) transactions
relating to shares of Common Stock or other Company Securities acquired in open
market transactions after the completion of the offering so long as no filing
under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made in connection with subsequent sales of Common Stock or other
Company Securities acquired in such open market transactions, (b) transfers of
shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock (including Preferred Stock) as a bona fide gift,
or (c) surrenders to the Company or sales into the market of

 

- 25 -



--------------------------------------------------------------------------------

portions of a stockholder’s shares of Common Stock or Preferred Stock necessary
to effect the cashless exercise of any options or other convertible securities
to purchase Common Stock; provided that in the case of any transfer or
distribution pursuant to clause (b), each donee or distributee shall sign and
deliver a lock-up agreement containing restrictions substantially similar to
those set forth in this Section 4.07.

ARTICLE 5

TAG-ALONG RIGHTS; RIGHTS OF FIRST REFUSAL; PREEMPTIVE RIGHTS

Section 5.01. Tag-Along Rights. (a) Subject to Sections 5.01(f) and 5.02, if any
Stockholder (the “Tag-Along Seller”) proposes to Transfer, in a transaction
prior to the Qualified Public Offering and otherwise permitted by Article 4, any
shares of Common Stock or Preferred Stock (a “Tag-Along Sale”) to a Third Party:

(i) the Tag-Along Seller shall (in accordance with Section 5.03(e)) provide the
Company and each Stockholder notice of the terms and conditions of such proposed
Transfer (the “Tag-Along Notice”) and offer each Tagging Person (as defined
below) the opportunity to participate in such Transfer in accordance with this
Section 5.01, and

(ii) each Stockholder may elect, at its option, to participate in the proposed
Transfer in accordance with this Section 5.01 (each such electing Stockholder, a
“Tagging Person”),

provided that, with respect to any such Transfer also governed by Section 5.03,
the Stockholders having a right of first refusal under Section 5.03 shall have
first been afforded the opportunity to acquire any Common Shares and, if
applicable, Preferred Shares, to be sold in such Tag-Along Sale in accordance
with the provisions of Section 5.03.

The Tag-Along Notice shall identify the number of Common Shares (and, if
applicable, Preferred Shares) proposed to be sold by the Tag-Along Seller, the
maximum number of Common Shares (and, if applicable, Preferred Shares) the
proposed transferee is willing to purchase (the “Maximum Number of Shares”), the
minimum number of Common Shares (and, if applicable, Preferred Shares) the
proposed transferee is willing to purchase (the “Minimum Number of Shares”), the
consideration for which the Transfer is proposed to be made, and all other
material terms and conditions of the Tag-Along Offer (as defined below),
including the form of the proposed agreement, if any, and a firm offer by the
proposed transferee to purchase Common Shares (and, if applicable, Preferred
Shares) from the Stockholders in accordance with this Section 5.01 (the
“Tag-Along Offer”).

From the date of its receipt of the Tag-Along Notice, each Tagging Person shall
have the right (a “Tag-Along Right”), exercisable by notice (the “Tag-Along
Response Notice”) given to the Tag-Along Seller within ten (10) Business Days
after its receipt of the Tag-Along Notice (the “Tag-Along Notice Period”), to
request that the Tag-Along Seller include in the proposed Transfer all or a
portion of the Common Shares (and, if applicable, Preferred Shares) held by such
Tagging Person; provided that (i) if the number of Common Shares (and, if
applicable, Preferred Shares) proposed to be Transferred by the Tag-Along Seller
and the Tagging Persons exceeds the Maximum Number of Shares that may be
Transferred in the relevant transaction,

 

- 26 -



--------------------------------------------------------------------------------

then the Tag-Along Seller and each Tagging Person will have the right to
Transfer a number of Common Shares (and, if applicable, Preferred Shares)
determined as follows: (A) first, each Stockholder proposing to participate in
such Tag-Along Sale will be allocated for sale a number of Common Shares (and,
if applicable, Preferred Shares) equal to the lesser of the number of Common
Shares (and, if applicable, Preferred Shares) such Stockholder has proposed to
sell and the product of the Maximum Number of Shares times Pro Rata Portion
applicable to such Stockholder relative to all Stockholders who are validly
proposing to Transfer Common Shares (and, if applicable, Preferred Shares) in
such Tag-Along Sale (the “First Sale Allocation”), (B) second, if following the
First Sale Allocation the Maximum Number of Shares has not been allocated and
any of the Tag-Along Seller or Tagging Persons have proposed to sell more Common
Shares (and, if applicable, Preferred Shares) than have been allocated to them
in the First Sale Allocation, the remaining Common Shares (and, if applicable,
Preferred Shares) will be allocated amongst such remaining Stockholders on the
same basis as the First Sale Allocation mutatis mutandis and (C) this process
will be repeated until the Maximum Number of Shares has been allocated, and
(ii) if the number of Common Shares (and, if applicable, Preferred Shares)
proposed to be Transferred by the Tag-Along Seller and the Tagging Persons is
less than the Minimum Number of Shares, then no Transfer will occur pursuant to
the relevant Tag-Along Offer. Each Tag-Along Response Notice shall include wire
transfer or other instructions for payment or delivery of the purchase price for
the Common Shares (and, if applicable, Preferred Shares) to be sold in such
Tag-Along Sale. Each Tagging Person that exercises its Tag-Along Rights
hereunder shall deliver to the Tag-Along Seller, with its Tag-Along Response
Notice, the certificates representing the Common Shares (and, if applicable,
Preferred Shares) of such Tagging Person to be included in the Tag-Along Sale,
together with a limited power-of-attorney in customary form authorizing the
Tag-Along Seller to Transfer such Common Shares (and, if applicable, Preferred
Shares) on the terms set forth in the Tag-Along Notice. Delivery of the
Tag-Along Response Notice with such certificates and limited power-of-attorney
shall constitute an irrevocable acceptance of the Tag-Along Offer by such
Tagging Persons, subject to the provisions of this Section 5.01 and
Section 5.02. The Tag-Along Seller shall hold such certificate representing the
Common Shares (and, if applicable, Preferred Shares) of such Tagging Person(s)
to be included in the Tag-Along Sale in escrow, pending the consummation of such
Tag-Along Sale or return of such certificates to the Tagging Persons in
accordance with the next succeeding paragraph.

If, at the end of a 90-day period after such delivery of such Tag-Along Notice
(which 90-day period shall be extended if any of the transactions contemplated
by the Tag-Along Offer are subject to regulatory approval until the earlier of
(i) the expiration of five Business Days after all such approvals have been
received and (ii) the denial of such approvals, but in no event later than 150
days following delivery of the Tag-Along Notice by the Tag-Along Seller), the
Tag-Along Seller has not completed the Transfer of all Common Shares (and, if
applicable, Preferred Shares) proposed to be sold by the Tag-Along Seller and
all Tagging Persons at the same price and on substantially the same other terms
and conditions set forth in the Tag-Along Notice, (x) the Tag-Along Seller shall
return to each Tagging Person the limited power-of-attorney and all certificates
representing the Common Shares (and, if applicable, Preferred Shares) that such
Tagging Person delivered for Transfer pursuant to this Section 5.01(a) and any
other documents in the possession of the Tag-Along Seller executed by the
Tagging Persons in connection with the proposed Tag-Along Sale, and (y) all the
restrictions on Transfer contained in this Agreement or otherwise applicable at
such time with respect to such Common Shares (and, if applicable, Preferred
Shares) shall continue in effect.

 

- 27 -



--------------------------------------------------------------------------------

(b) The Tag-Along Seller shall Transfer, on behalf of itself and each Tagging
Person, the Common Shares (and, if applicable, Preferred Shares) subject to the
Tag-Along Offer and elected to be Transferred at the same price and on
substantially the terms and conditions set forth in the Tag-Along Notice within
90 days (or such longer period as extended under Section 5.01(a)) of delivery of
the Tag-Along Notice. Concurrently with the consummation of the Tag-Along Sale,
the Tag-Along Seller shall (i) notify the Tagging Persons thereof, (ii) direct
the Third Party in such Tag-Along Sale to deliver the applicable portion of the
purchase price directly to each Tagging Person for the Common Shares (and, if
applicable, Preferred Shares) of such Tagging Person Transferred pursuant to the
Tag-Along Sale in accordance with the wire transfer or other instructions for
payment or delivery set forth in the applicable Tag-Along Response Notices and
(iii) promptly after the consummation of such Tag-Along Sale, furnish such other
evidence of the completion and the date of completion of such transfer and the
terms thereof as may be reasonably requested by the Tagging Persons. The Third
Party purchaser in such Tag-Along Sale must become a party to this Agreement if
it is not already a party.

(c) If at the termination of the Tag-Along Notice Period any Stockholder shall
not have elected to participate in the Tag-Along Sale, such Stockholder shall be
deemed to have waived its rights under Section 5.01(a) with respect to the
Transfer of its Common Shares (and, if applicable, Preferred Shares) pursuant to
such Tag-Along Sale.

(d) Notwithstanding anything contained in this Section 5.01, there shall be no
liability on the part of the Tag-Along Seller to the Tagging Persons (other than
the obligation to return any certificates evidencing Common Shares (and, if
applicable, Preferred Shares) and limited powers-of-attorney received by the
Tag-Along Seller) or any other Person if the Transfer of Common Shares (and, if
applicable, Preferred Shares) pursuant to this Section 5.01 is not consummated
for whatever reason. Whether to effect a Transfer of Common Shares (and, if
applicable, Preferred Shares) pursuant to this Section 5.01 by the Tag-Along
Seller is in the sole and absolute discretion of the Tag-Along Seller; provided,
however, that for the avoidance of doubt, the Tag-Along Seller may not sell any
of its Common Shares and Preferred Shares in a Tag-Along Sale unless the Third
Party purchaser buys the applicable Common Shares (and, if applicable, Preferred
Shares) of the Tagging Persons in accordance with this Section 5.01.

(e) If the Tag-Along Seller is proposing to sell a number of Common Shares or
Preferred Shares (on an as-converted basis) owned by it that constitutes more
than 5% of the Aggregate Ownership of Common Shares of all Stockholders
(including, for purposes of such calculation, the number of Common Shares
issuable upon conversion of all Preferred Stock, if any, owned by any
Stockholder without regard to any limitations on conversion that may apply
pursuant to the terms of the Preferred Stock), the Tag-Along Seller may provide
prospective Third Party purchasers in a Tag-Along Sale reasonable access to the
books, records and properties of the Company and its Subsidiaries subject to the
relevant Third Party executing customary confidentiality agreements in favor of
the Company.

(f) The provisions of this Section 5.01 shall not apply to any proposed Transfer
of any class of Common Shares or Preferred Shares by the Tag-Along Seller (i) in
a Public Offering

 

- 28 -



--------------------------------------------------------------------------------

pursuant to the exercise of rights under an applicable registration rights
agreement, (ii) to a Permitted Transferee pursuant to Section 4.03, or (iii) of
less than one percent (1%) of the Aggregate Ownership of Preferred Shares or
Common Shares (including, for purposes of such calculation, the number of Common
Shares issuable upon conversion of all Preferred Stock, if any, owned by any
Stockholder without regard to any limitations on conversion that may apply
pursuant to the terms of the Preferred Stock) over any twelve (12) month period.

Section 5.02. Additional Conditions to Tag-Along Sales. Notwithstanding anything
contained in Section 5.01, the rights and obligations of the Stockholders to
participate in a Tag-Along Sale under Section 5.01 are subject to the following
conditions:

(a) upon the consummation of such Tag-Along Sale, all of the Stockholders
participating therein will receive the same amount of consideration per share;

(b) no Stockholder other than the proposed Tag-Along Seller shall be obligated
to pay any fees or expenses (other than their own) incurred in connection with
any consummated or unconsummated Tag-Along Sale, provided that each Tagging
Person shall be obligated to pay its pro rata share (based on the number of
Common Shares and Preferred Shares Transferred) of the reasonable and customary
expenses incurred in connection with a consummated Tag-Along Sale to the extent
such expenses are incurred for the benefit of all Stockholders and are not
otherwise paid by the Company or the relevant Third Party; and

(c) each Tagging Person shall (i) make such customary representations,
warranties and covenants as the Tag-Along Seller may reasonably request with
respect to record and beneficial ownership of such securities and the authority,
power and right to enter into and consummate the Transfer without contravention
of any law or agreement and similar matters, in which case (A) liability shall
be several and not joint, (B) each Tagging Person shall be liable only with
respect to the matters related to such Stockholder, and (C) such
representations, warranties and covenants shall be substantially identical to
those of the Tag-Along Seller and (ii) be required to bear its pro rata share
(based on the proceeds from such Transfer) of any escrows, holdbacks or
adjustments in purchase price; provided that no Tagging Person shall be
obligated in connection with such a Transfer to agree to indemnify or hold
harmless the transferees with respect to an amount in excess of the proceeds
paid to such Tagging Person in connection with such Transfer.

(d) It is understood and agreed that a Tag-Along Seller may enter into an
agreement to effect a Tag-Along Sale in advance of the actual transfer of Common
Shares and Preferred Shares but subject to compliance with Section 5.01 and the
entry into such agreement will not be considered a Transfer for purposes of this
Agreement.

(e) It is understood and agreed that a Stockholder shall be entitled to
participate in a Tag-Along Sale by Transferring its Preferred Shares (in whole
or any part), if any, on an as-converted basis to the same extent it would be
entitled to participate in the proposed Transfer of Common Shares, in the
proportions and amounts as determined in the sole option and election of such
Stockholder, and the provisions of Section 5.01 and Section 5.02 shall be read
with respect to such Stockholder and its Preferred Shares mutatis mutandis.

 

- 29 -



--------------------------------------------------------------------------------

Section 5.03. Rights of First Refusal. (a) If, at any time prior to the
Qualified Public Offering, any Stockholder desires to Transfer any Common Stock
or Preferred Stock to a Third Party or another stockholder in a bona fide
Transfer otherwise permitted by Article 4, such Stockholder (the “Seller”) shall
give notice (an “Offer Notice”) to each other Stockholder (the “Non-Selling
Stockholders”), and to the Company that such Seller desires to make such
Transfer (a “Sale”) and that sets forth the number of Common Shares (and, if
applicable, Preferred Shares) proposed to be Transferred by the Seller (the
“Offered Securities”), the price per share that such Seller proposes to be paid
for such Offered Securities (the “Offer Price”), the other terms and conditions
of such sale and the proposed purchaser in such sale (together with reasonably
sufficient information to allow the Non-Selling Stockholder in its sole
determination to identify the relevant Third Party). No Sale subject to this
Section 5.03 may be made for any consideration other than cash.

(b) The giving of an Offer Notice to the Non-Selling Stockholders and the
Company shall constitute an offer (the “Offer”) by such Seller to Transfer the
Offered Securities to such Non-Selling Stockholders for cash at the Offer Price
and on the other terms set forth in the Offer Notice, but subject to
Section 4.06 and Section 6.06. The Non-Selling Stockholders receiving such Offer
Notice shall have a thirty (30)-day period from delivery of the Offer Notice
(the “Offer Period”) in which to accept such Offer as to all or a portion of the
Offered Securities by giving a written notice of acceptance (which shall include
the number of Common Shares (and, if applicable, Preferred Shares) such
Non-Selling Stockholder elects to purchase) to such Seller (together with a copy
thereof to the Company) prior to the expiration of such Offer Period (the “Offer
Acceptance”). If any Non-Selling Stockholder fails to provide the Offer
Acceptance to the Seller and the Company prior to the expiration of the Offer
Period, it shall be deemed to have declined such Offer. If the Non-Selling
Stockholders in aggregate elect to purchase more than the number of Offered
Securities, then the number of Common Shares (and, if applicable, Preferred
Shares) to be acquired by Non-Selling Stockholders who have properly elected to
purchase Common Shares (and, if applicable, Preferred Shares) pursuant to this
Section 5.03 shall be determined as follows: (i) first, each such Non-Selling
Stockholder that has elected to purchase Common Shares (and, if applicable,
Preferred Shares) will be entitled to acquire the lesser of the number of Common
Shares (and, if applicable, Preferred Shares) it elected to purchase and its Pro
Rata Portion relative to all other Non-Selling Stockholders electing to purchase
Common Shares (and, if applicable, Preferred Shares) (the “First Purchase
Allocation”), (ii) second, if following the First Purchase Allocation all Common
Shares (and, if applicable, Preferred Shares) offered by the Seller have not
been allocated pursuant to clause (i) of this Section 5.03(b), and one or more
Non-Selling Stockholders have elected to purchase more Common Shares (and, if
applicable, Preferred Shares) than have been allocated to them, such remaining
Common Shares (and, if applicable, Preferred Shares) will be allocated amongst
such remaining Non-Selling Stockholders on the same basis as pursuant to clause
(i) of this Section 5.03(b) mutatis mutandis and (iii) this process will be
repeated until all Common Shares (and, if applicable, Preferred Shares) offered
for sale by the Seller have been allocated. The Company shall notify the Seller
and all Non-Selling Stockholders electing to purchase Common Shares (and, if
applicable, Preferred Shares) of the final Purchase Number (as defined below) of
Common Shares (and, if applicable, Preferred Shares) purchased within two
(2) Business Days of the last day of the Offer Period. If the Non-Selling
Stockholders in aggregate elect to purchase less than the number of Common
Shares (and, if applicable, Preferred Shares) being offered by the Seller, the
Company shall notify the Seller and all Non-Selling Stockholders

 

- 30 -



--------------------------------------------------------------------------------

electing to purchase Common Shares (and, if applicable, Preferred Shares) within
two (2) Business Days of the end of the Offer Period and no Non-Selling
Stockholder will be entitled to purchase any of Common Shares (and, if
applicable, Preferred Shares) it elected to purchase. With respect to each
Non-Selling Stockholder, the number of Common Shares (and, if applicable,
Preferred Shares) allocated to such Non-Selling Stockholder (and, if applicable,
Preferred Shares) for purchase in accordance with this Section 5.03(b) is
referred to as such Non-Selling Stockholder’s “Purchase Number”.

(c) If the Non-Selling Stockholders elect to purchase all of the Offered
Securities, then each Non-Selling Stockholder that has accepted the Offer shall
purchase and pay, by bank or certified check (in immediately available funds),
for its Purchase Number of Offered Securities on the terms of the Offer within
ten (10) Business Days after the date that is the earlier of (i) the last day of
the Offer Period, and (ii) the date on which all Non-Selling Stockholders have
made their elections (provided that in the case of this clause (ii), the Seller
shall immediately (and in any event, not later than 24 hours) notify each
Non-Selling Stockholder who has properly elected to purchase Offered Securities
of such date) (such earlier date, the “Trigger Date”), provided that, if the
Transfer of such Offered Securities is subject to any prior regulatory approval,
the time period during which such Transfer may be consummated shall be extended
until the expiration of five Business Days after all such approvals shall have
been received, but in no event shall such period be extended for more than an
additional 90 days after the Trigger Date (the last day of such 90 day extension
period is referred to herein as the “Regulatory Drop Dead Date,” and any failure
of a Transfer to occur by the Regulatory Drop Dead Date as a result of the
failure to obtain any such regulatory approval is referred to as a “Regulatory
Sale Failure”).

(d) If the Non-Selling Stockholders do not elect to purchase all of the Offered
Securities (pursuant to the provisions above including a Regulatory Sale
Failure), then commencing on the Trigger Date, the Seller shall have a 90-day
period from the end of the Offer Period during which to effect a Transfer of any
or all of the Offered Securities on substantially the same or more favorable (as
to the Seller) terms and conditions as were set forth in the Offer Notice at a
price in cash not less than the Offer Price, provided that, if the Transfer is
subject to regulatory approval, such 90-day period shall be extended until the
expiration of five (5) Business Days after all such approvals shall have been
received, but in no event shall such period be extended for more than an
additional 60 days. After the end of such 90-day period, if the Seller does not
consummate the Transfer of the Offered Securities in accordance with the
foregoing time limitations, then the right of the Seller to effect the Transfer
of such Offered Securities pursuant to this Section 5.03(d) shall terminate and
the Seller shall again comply with the procedures set forth in this
Section 5.03, if applicable, with respect to any proposed Transfer of Company
Securities to a Third Party or another stockholder.

(e) Notwithstanding Section 5.03(d) above, if the Transfer is subject to
Section 5.01, and less than all of the Offered Securities are elected to be
purchased by the Non-Selling Stockholders and the Seller continues to propose to
consummate a Sale to the relevant Third Party, then in lieu of a sale to a Third
Party in accordance with Section 5.03(d), the Seller shall comply with
Section 5.01 and shall give a Tag-Along Notice (on the same terms and conditions
as those in the Offer Notice) within 30 days of the Trigger Date (as may be
extended pursuant to Section 5.03(c)); provided that if a sale to one or more
Non-Selling Stockholders does not take place because of a Regulatory Sale
Failure, the Seller may elect to give such Tag-Along Notice within five (5) days
of the Regulatory Drop Dead Date.

 

- 31 -



--------------------------------------------------------------------------------

(f) The provisions of this Section 5.03 shall not apply to any Transfer of
Company Securities (i) in a Public Offering pursuant to the exercise of rights
under any applicable registration rights agreement, (ii) to a Permitted
Transferee, (iii) made by a Stockholder in its capacity as a Tagging Person
under Section 5.01, or (iv) of less than one percent (1%) of the Aggregate
Ownership of Preferred Shares or Common Shares (including, for purposes of such
calculation, the number of Common Shares issuable upon conversion of all
Preferred Stock, if any, owned by any Stockholder without regard to any
limitations on conversion that may apply pursuant to the terms of the Preferred
Stock) over any twelve (12) month period.

(g) Each Non-Selling Stockholder shall have the right to Transfer any or all of
its rights under this Section 5.03 to any Person with the consent of
Stockholders holding two-thirds of the Common Stock (exclusive of the Seller but
including, for purposes of calculating the Common Stock at such time, the number
of Common Shares issuable upon conversion of all Preferred Stock, if any, owned
by any Investor Stockholder without regard to any limitations on conversion that
may apply pursuant to the terms of the Preferred Stock, but in any event not
including such number of Common Shares issuable upon conversion of any Preferred
Stock in the determination of holders of two-thirds of the Common Stock) at such
time or to any Affiliate by having the Seller offer such securities to the
Non-Selling Stockholders or their transferees on the terms of this Section 5.03,
provided that for any given Non-Selling Stockholder, the maximum number of
Common Shares (and, if applicable, Preferred Shares) with respect to which it
may so transfer its rights shall not exceed the maximum number of Common Shares
(and, if applicable, Preferred Shares) it could purchase from the Seller and not
be in breach of its obligations under Section 4.06 and Section 6.06 (after
taking into account all other facts with respect to such Non-Selling Stockholder
including the number of Common Shares and/or Company Securities (and including
the number of Common Shares issuable upon conversion of all Preferred Stock, if
any, owned by such Non-Selling Stockholder without regard to any limitations on
conversion that may apply pursuant to the terms of the Preferred Stock) it
otherwise owns).

(h) Any Third Party that purchases Common Shares (and, if applicable, Preferred
Shares) following compliance with this Section 5.03 must become a party to this
Agreement if it is not already a party.

(i) In connection with any sale that is subject to this Section 5.03, if the
Seller proposes to sell a number of Preferred Shares (on an as-converted basis)
or Common Shares that constitutes more than 3% of the Aggregate Ownership of
Common Shares of all Stockholders (including, for purposes of such calculation,
the number of Common Shares issuable upon conversion of all Preferred Stock, if
any, owned by any Stockholder without regard to any limitations on conversion
that may apply pursuant to the terms of the Preferred Stock), the Seller may
provide the prospective Third Party purchasers in the sale reasonable access to
the books, records and properties of the Company and its Subsidiaries subject to
such Persons executing customary confidentiality agreements in favor of the
Company.

 

- 32 -



--------------------------------------------------------------------------------

(j) It is understood and agreed that a Seller may enter into an agreement to
effect a Sale in advance of the actual transfer of Common Shares or Preferred
Shares but subject to compliance with this Section 5.03, and the entry into such
agreement will not be considered a Transfer for purposes of this Agreement.

(k) It is understood and agreed that a Non-Selling Stockholder shall be entitled
to participate in a Sale by electing to purchase Preferred Shares (in whole or
any part) to the same extent it would be entitled to participate in the proposed
Sale of Common Shares, in the proportions and amounts as determined in the sole
option and election of such Non-Selling Stockholder, and the provisions of this
Section 5.03 shall be read with respect to such Non-Selling Stockholder and its
right to receive Preferred Shares mutatis mutandis; provided that the Company
shall, and the Stockholders shall cause the Company to, do all things necessary
in order for a Non-Selling Stockholder to receive the benefits of this
Section 5.03(k), including by repurchasing the appropriate number of Shares from
the Seller in the Sale and issuing Preferred Shares (on a one-to-one basis) in
the same amount of the repurchased Shares to such Non-Selling Stockholder which
has elected to purchase Preferred Shares in lieu of Common Shares.

Section 5.04. Preemptive Rights. (a) Prior to a Qualified Public Offering and
subject to Section 5.04(b) and Section 5.04(h), each Investor Stockholder shall
have the right to purchase, on the terms and conditions set forth herein, such
Stockholder’s Pro Rata Portion (relative to all stockholders as determined
immediately prior to the issuance) of (i) any Company Securities or (ii) any
Subsidiary Securities, in each case that the Company or such Subsidiary may
propose to issue (each of (i) and (ii), the “Preemption Securities”); provided
that, to the extent such purchase of Preemption Securities (in whole or any
part) would cause an Investor Stockholder to own an amount of voting Company
Securities that would exceed such Investor Stockholder’s Maximum Voting
Percentage, an Investor Stockholder may elect, at its sole option and election,
to purchase Preferred Stock in lieu of the amount of Common Stock in excess
thereof (in exchange on a one-to-one basis) as part of its Pro Rata Portion of
any Preemption Securities so that such Investor Stockholder does not, and will
not, at any time own Shares in violation of Section 6.06, and the Company shall,
and the Stockholders shall cause the Company to, do all things necessary in
order that such Investor Stockholder which has elected to receive Preferred
Shares in lieu of Common Shares receives the benefits of this Section 5.04.

(b) Notwithstanding the preemptive rights granted in Section 5.04(a) or anything
to the contrary herein, subject to each Investor Stockholder’s successful
rebuttal of the presumption of control of the Company pursuant to Federal
Reserve regulations and/or receipt of such other applicable regulatory approvals
as may be required, during the Capital Raising Period in the event of any
offering or issuance of Preemption Securities, until each Investor Stockholder
has acquired its Maximum Committed Percentage, allocations of Preemption
Securities shall be as follows: (i) first, each of the Key Investor Stockholders
shall first be afforded the opportunity to acquire a number of Preemption
Securities from the Company, for the same price and on the same terms as such
securities are proposed to be offered to others, up to the amount of Preemption
Securities to be offered in the aggregate, required to enable it to increase
such Key Investor Stockholder’s proportionate interest in the Company
immediately prior to any such issuance of Preemption Securities to as much as
its Maximum Committed Percentage after giving effect to such offering or
issuance, specifically in an amount equal to the product of (A) the amount of
Preemption Securities to be offered in the aggregate and (B) the quotient of
each

 

- 33 -



--------------------------------------------------------------------------------

of the Key Investor Stockholders Maximum Committed Percentages and the aggregate
Maximum Committed Percentages of the Key Investor Stockholders; (ii) second, in
each case after each of the Key Investor Stockholders has been afforded the
opportunity to maintain its then Pro Rata Portion as set forth in
Section 5.04(a), each Fixed Percentage Investor Stockholder shall be entitled to
purchase up to that portion of any remaining Preemption Securities offered by
the Company in an amount equal to the product of (A) the total Preemption
Securities remaining after allocations to the Key Investor Stockholders and
(B) the quotient of each Fixed Percentage Investor Stockholder’s Maximum
Committed Percentage and the aggregate Maximum Committed Percentages of all
Fixed Percentage Investors, provided that, in no event, shall any Investor
Stockholder be permitted to purchase shares that would cause it to own more than
its Maximum Committed Percentage. Notwithstanding the foregoing, the Key
Investor Stockholders’ priority allocation right set forth in Section 5.04(b)(i)
above (in the aggregate) shall be limited such that cumulatively it shall not
cause the aggregate Common Stock and Preferred Stock ownership of any Fixed
Percentage Investor Stockholder acquiring Preemption Securities in the
applicable offering to decrease more than one percentage (1%) point after giving
effect to such offering or issuance. By way of example, if a Fixed Percentage
Investor Stockholder’s ownership would decrease from 9.9% to below 8.9% because
of the Key Investor Stockholders’ priority allocation right set forth in
Section 5.04(b)(i) above, the Key Investor Stockholders’ priority allocation
right would be reduced to the extent necessary to entitle the Fixed Percentage
Investor Stockholder to acquire Preemption Securities in an amount that would
allow the Fixed Percentage Investor Stockholder’s ownership to be not less than
8.9% after giving effect to the offering or issuance. The parties hereunder
hereby confirm their understanding and agree that each of the Key Investor
Stockholders and the Fixed Percentage Investor Stockholders desire, and the
Company shall take all necessary actions to ensure that each Key Investor
Stockholder and Fixed Percentage Investor Stockholders will be able, to increase
its respective ownership interest in the Company to as much as its Maximum
Committed Percentage in the order described in this paragraph, subject, with
respect to each Key Investor Stockholder, to its successful rebuttal of the
presumption of control of the Company pursuant to Federal Reserve regulations
and/or receipt of such other applicable regulatory approvals as may be required.
For the avoidance of doubt, the Company shall afford each of the Key Investor
Stockholders and the Fixed Percentage Investor Stockholders the opportunity to
purchase, prior to any other stockholder, an amount of Preemption Securities in
excess of its Pro Rata Portion (relative to all stockholders as determined
immediately prior to the issuance) in the order described in this paragraph, but
otherwise in accordance with the procedures set forth in this Section 5.04 as if
such procedures apply only to such Key Investor Stockholder or Fixed Percentage
Investor Stockholder mutatis mutandis, to enable such Key Investor Stockholder
and each Fixed Percentage Investor Stockholder to increase its proportionate
interest in the Company immediately prior to any such issuance of Preemption
Securities to as much as its Maximum Committed Percentage; provided that in no
event shall either Key Investor Stockholder be permitted to own in excess of
24.9% of any class of voting securities or more than 24.9% of the Common Stock
of the Company, determined in accordance with the rules and regulations of the
Federal Reserve. For the further avoidance of doubt, the other Stockholders as a
group shall not have an opportunity to purchase Preemption Securities in any
issuance until each of the Key Investor Stockholders and the Fixed Percentage
Investor Stockholders have purchased the maximum number of Preemption Securities
they each desire to purchase up to each of their respective Maximum Committed
Percentages. Any Person purchasing or otherwise acquiring

 

- 34 -



--------------------------------------------------------------------------------

any shares of capital stock of the Company, its Subsidiaries or any of its or
their Affiliates, or any interest therein, in connection with the transactions
contemplated by the Transaction Agreements or at any time thereafter shall be
deemed to have notice of and to have consented to the provisions of this
Section 5.04(b).

(c) The Company shall deliver to each Investor Stockholder notice (an “Issuance
Notice”) of any proposed issuance or sale by the Company or any Subsidiary, as
applicable, of any Preemption Securities at least ten (10) Business Days prior
to the proposed issuance or sale date. The Issuance Notice shall specify the
price at which such Preemption Securities are to be issued or sold and the other
material terms of the issuance. Subject to Section 5.04(b) and Section 5.04(h),
each Stockholder shall be entitled to purchase up to (or in the case of a Key
Investor Stockholder or Fixed Percentage Investor Stockholder, in excess of)
such Stockholder’s Pro Rata Portion (relative to all stockholders as determined
immediately prior to the issuance) of the Preemption Securities proposed to be
issued or sold, at the price and on the terms specified in the Issuance Notice
and in accordance with the order described in Section 5.04(b).

(d) Each Stockholder who desires to purchase any or all (or in the case of a Key
Investor Stockholder or the Fixed Percentage Investor Stockholders, in excess
of) of its Pro Rata Portion of the Preemption Securities specified in the
Issuance Notice shall deliver written notice to the Company (each, an “Exercise
Notice”) of its election to purchase such Preemption Securities within three
Business Days of receipt of the Issuance Notice. The Exercise Notice shall
specify the number (or amount) of Preemption Securities to be purchased by such
Stockholder and shall constitute exercise by such Stockholder of its rights
under this Section 5.04 and a binding agreement of such Stockholder to purchase,
at the price and on the terms and conditions specified in the Issuance Notice,
the number of shares (or amount) of Preemption Securities specified in the
Exercise Notice. If, at the termination of such three-Business Day period, any
Stockholder shall not have delivered an Exercise Notice to the Company, such
Stockholder shall be deemed to have waived all of its rights under this
Section 5.04 with respect to the purchase of such Preemption Securities.
Promptly following the termination of such three-Business Day period, the
Company shall deliver to each Stockholder a copy of all Exercise Notices it
received.

(e) Subject to Section 4.06, Section 5.04(b) and Section 6.06, if any
Stockholder fails to exercise its preemptive rights under this Section 5.04 or
elects to exercise such rights with respect to less than such Stockholder’s Pro
Rata Portion, the Company shall notify each other Stockholder who has delivered
an Exercise Notice to exercise its rights to purchase its entire Pro Rata
Portion, either (i) within the same group as such Stockholder or (ii) if there
is no other Stockholder within such Stockholder’s group, the next group of
Stockholders, that such other Stockholder shall be entitled to purchase its Pro
Rata Portion (relative to all stockholders being so notified) of such Preemption
Securities with respect to which such Stockholder shall not have exercised its
preemptive rights. The Company shall continue to offer additional Pro Rata
Portions to such Stockholders choosing to purchase their full Pro Rata Portion
of such Preemption Securities pursuant to the preceding sentence until (i) all
Preemption Securities proposed to be issued by the Company and with respect to
which Stockholders were entitled to exercise their rights under this
Section 5.04 have been purchased by Stockholders or (ii) all Stockholders have
committed to purchase the maximum number of Preemption Securities they desire to
purchase, whichever is earlier. Any notice pursuant to this Section 5.04(e) may
specify such period for election as the Company may reasonably determine.

 

- 35 -



--------------------------------------------------------------------------------

(f) The Company shall have ninety (90) days from the date of the Issuance Notice
to consummate the proposed issuance or sale of any or all of such Preemption
Securities that the Stockholders have not elected to purchase at the price and
upon terms and conditions specified in the Issuance Notice, provided that, if
such issuance is subject to regulatory approval, such 90-day period shall be
extended until the expiration of five (5) Business Days after all such approvals
have been received, but in no event later than 180 days from the date of the
Issuance Notice. If the Company proposes to issue or sell any such Preemption
Securities after such 90-day (or 180-day) period, it shall again comply with the
procedures set forth in this Section 5.04.

(g) At the consummation of the issuance or sale of such Preemption Securities,
which shall be a simultaneous closing, the Company shall issue certificates or
instruments representing the Preemption Securities to be purchased by each
Stockholder exercising preemptive rights pursuant to this Section 5.04
registered in the name of such Stockholder, promptly following payment by such
Stockholder of the purchase price for such Preemption Securities in accordance
with the terms and conditions as specified in the Issuance Notice.

(h) Notwithstanding the foregoing, no Stockholder shall be entitled to purchase
Preemption Securities as contemplated by this Section 5.04 in connection with
issuances or sales of Preemption Securities (i) to management, employees,
officers or directors of the Company pursuant to management or employee
incentive programs or plans approved by the Board (including any such programs
or plans in existence on the date hereof), (ii) any issuance, delivery or sale
of Company Securities by the Company to any Person as consideration in
connection with arms-length, bona fide acquisitions or strategic business
combinations approved by the Board (whether by merger, consolidation, stock
swap, sale of assets or securities, or otherwise), (iii) any issuance of Company
Securities upon the exercise, conversion or exchange of options, warrants or
other convertible securities, (iv) any issuance of Company Securities in
connection with any stock split or stock dividend paid on a proportionate basis
to all holders of the affected class of capital stock approved by the Board,
(v) any issuance of Company Securities undertaken at the written direction of an
applicable Regulatory Authority if such applicable Regulatory Authority
prohibits the granting of preemptive rights to any Stockholder in connection
therewith or (vi) in connection with efforts by the Company to secure
replacement funding, and only to the extent of the amount to replace such
anticipated funding and no more (subject in all respects to Board approval), in
the event of the failure of any Investor Stockholder to fund its capital
commitment as called pursuant to a Drawdown made pursuant to Section 3.01(a),
including, without limitation, any sale of Forfeit Shares by the Company
pursuant to Section 3.02. In addition to the foregoing, a Stockholder shall not
have any Preemptive Rights if at the time of such issuance, the Stockholder is
not an “accredited investor,” as that term is then defined in Rule 501(a) under
Regulation D. No Stockholder shall be entitled to purchase Preemption Securities
to the extent that such purchase would cause such Stockholder to be in breach of
its obligation under Section 4.06 and/or Section 6.06.

(i) The provisions of this Section 5.04 shall terminate immediately prior to the
consummation of the Qualified Public Offering.

 

- 36 -



--------------------------------------------------------------------------------

(j) Any Stockholder shall be entitled to assign all or a portion of its rights
under this Section 5.04 to an Affiliate subject to the terms and conditions that
would be applicable to such Affiliate if such assignment were a Transfer to it
under Section 4.03.

ARTICLE 6

CERTAIN COVENANTS AND AGREEMENTS

Section 6.01. Confidentiality.

(a) Each Stockholder agrees that Confidential Information furnished and to be
furnished to it has been and may in the future be made available in connection
with such Stockholder’s investment in the Company. Each Stockholder agrees that
it shall use, and that it shall cause any Person to whom Confidential
Information is disclosed pursuant to clause (i) below to use, the Confidential
Information only in connection with its investment in the Company and not for
any other purpose (including to disadvantage competitively the Company, any of
its Affiliates or any other Stockholder). Each Stockholder further acknowledges
and agrees that it shall not disclose any Confidential Information to any
Person, except that Confidential Information may be disclosed:

(i) to such Stockholder’s Representatives (as defined below) in the normal
course of the performance of their duties or to any financial institution
providing credit to such Stockholder or to any investor or potential investor of
such Stockholder or its Affiliates; provided that such Stockholder shall be
responsible for any use or disclosure of such Confidential Information by such
Persons that would constitute a breach of this Section 6.01(a),

(ii) to the extent required by applicable law, rule or regulation (including
complying with any oral or written questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process to which a Stockholder is subject, provided that such Stockholder agrees
to give the Company prompt notice of such request(s), to the extent practicable,
so that the Company may seek an appropriate protective order or similar relief
(and the Stockholder shall cooperate with such efforts by the Company, and shall
in any event make only the minimum disclosure required by such law, rule or
regulation)),

(iii) in accordance with Section 5.01(e) or Section 5.03(i); provided that such
Stockholder shall be responsible for any use or disclosure of such Confidential
Information by such Persons that would constitute a breach of this
Section 6.01(a),

(iv) to any regulatory authority or rating agency to which the Stockholder or
any of its Affiliates is subject or with which it has regular dealings, as long
as such authority or agency is advised of the confidential nature of such
information,

(v) if the prior written consent of the Board shall have been obtained,

(vi) to any investor or potential investor of any Investor Stockholder or its
Affiliates, provided that the proposed recipient shall have reasonable
confidentiality obligations with respect to such disclosure and such information
shall be used only in connection with such recipient’s investment or potential
investment in the Investor Stockholder or its Affiliates and not for any other
purpose,

 

- 37 -



--------------------------------------------------------------------------------

(vii) by one Stockholder (or Affiliate thereof) to another Stockholder (or
Affiliate thereof) if such Stockholders are Affiliates, or

(viii) among the Investor Designees in their capacities as members of the Board.

Nothing contained herein shall prevent the use (subject, to the extent possible,
to a protective order and to the requirement that such Stockholder seek to use
the minimum amount reasonably necessary) of Confidential Information in
connection with the assertion or defense of any claim by or against the Company
or any Stockholder. Each Stockholder shall be subject to the foregoing
restrictions for so long as such Person is a Stockholder of the Company and for
a period of one year thereafter.

(b) “Confidential Information” means any information concerning the Company or
any Persons that are or become its Subsidiaries or the financial condition,
business, operations or prospects of the Company or any such Persons in the
possession of or furnished to any Stockholder (including by virtue of its
present or former right to designate a director) and the terms of this
Agreement, provided that the term “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by a Stockholder or its directors, officers,
employees, stockholders, members, partners, agents, counsel, investment advisers
or other representatives (all such persons being collectively referred to as
“Representatives”) in violation of this Agreement, (ii) as shown by written
records, was available to such Stockholder on a non-confidential basis prior to
its disclosure to such Stockholder or its Representatives by the Company or
(iii) becomes available to such Stockholder on a non-confidential basis from a
source other than the Company after the disclosure of such information to such
Stockholder or its Representatives by the Company, which source is (at the time
of receipt of the relevant information) not bound by a confidentiality agreement
with (or other confidentiality obligation to) the Company or another Person or
(iv) is independently developed by such Stockholder without violating any
confidentiality agreement with, or other obligation of secrecy to, the Company
(and, in the case of any employee of the Company or any Subsidiary, not in
connection with their duties as an employee).

Section 6.02. Information Rights.

(a) The Company agrees to furnish each Person that is a Stockholder as of the
date of this Agreement:

(i) as soon as practicable and, in any event, within 45 days after the end of
each of the first three fiscal quarters, the unaudited consolidated balance
sheet of the Company and its Subsidiaries as at the end of such quarter and the
related unaudited statement of operations and cash flow for such quarter and for
the portion of the fiscal year then ended, in each case prepared in accordance
with generally accepted accounting principles as applied in the United States
(“GAAP”), setting forth in comparative form the figures for the corresponding
quarter and portion of the previous fiscal year, and the figures for the
corresponding quarter and portion of the then current fiscal year as in the
Company’s annual operating budget,

 

- 38 -



--------------------------------------------------------------------------------

(ii) as soon as practicable and, in any event, within 90 days after the end of
each fiscal year, (i) the audited consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year and the related audited
statement of operations and cash flow for such fiscal year, and for the portion
of the fiscal year then ended, in each case prepared in accordance with GAAP and
certified by a firm of independent public accountants of nationally recognized
standing, together with a comparison of the figures in such financial statements
with the figures for the previous fiscal year and the figures in the Company’s
annual operating budget, accompanied by an audit report of the Company’s
independent auditors,

(iii) as soon as practicable and, in any event, within 30 days of the beginning
of each fiscal year, the Company’s annual operating budget for such fiscal year,
and promptly following the preparation thereof, a copy of any revisions to such
annual operating budget, and

(iv) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made generally available by the
Company to any of its security holders and all regular and periodic reports and
all registration statements and prospectuses filed by the Company with any
securities exchange or with the SEC.

Notwithstanding the foregoing, the Company shall not be required to furnish the
information set forth in this Section 6.02(a) to any Person so long as the
Company is subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended, and in compliance with its disclosure obligations
thereunder.

(b) In addition, during the period in which a Key Investor Stockholder,
Endicott, or Constitution is entitled to designate an Investor Designee pursuant
to Section 2.01(a) or Section (b), the Company agrees to permit representatives
of each Key Investor Stockholder, Endicott and Constitution to (i) visit and
inspect the properties of the Company and the Bank, (ii) examine the corporate
books of the Company and the Bank and (iii) discuss the affairs, finances and
accounts of the Company and the Bank with the officers (and to make such
appropriate officers available for such purpose), all upon reasonable notice and
at such reasonable times as such Key Investor Stockholder, Endicott or
Constitution may reasonably request but not more frequently than once per
calendar quarter.

Section 6.03. Acquisition Transactions.

The Company agrees to keep the Key Investor Stockholders, Endicott, Constitution
and Wafra informed with respect to all Potential Acquisition Transactions,
subject to the conditions in Section 6.01. In furtherance of the foregoing,
promptly upon identification of any Potential Acquisition Transaction, the
Company shall notify the Key Investor Stockholders, Endicott, Constitution and
Wafra of such Potential Acquisition Transaction and, subject to applicable law,
provide the Key Investor Stockholders, Endicott, Constitution and

 

- 39 -



--------------------------------------------------------------------------------

Wafra with information with respect to such Potential Acquisition Transaction on
a reasonably concurrent basis as the Company provides any such information to
any member of the Board or to the Federal Reserve, the FDIC or any other federal
or state banking regulator. Subject to applicable law, the Company shall
reasonably assist the Key Investor Stockholders, Endicott, Constitution and
Wafra in obtaining access to any data room and other materials made available by
the seller (including, if applicable, the FDIC) in connection with each
Potential Acquisition Transaction. The Company shall cause the appropriate
officers and employees of the Company and the Bank to be available in a timely
fashion for conference calls, meetings, and other forms of communication with
respect to analysis, review, and due diligence of Potential Acquisition
Transactions with representatives of the Key Investor Stockholders and Wafra
subject, in each case, to reasonable prior notice.

Section 6.04. Affiliate Transactions. The Company shall not, and shall not
permit any of its Subsidiaries to, make any payment to, or sell, lease, transfer
or otherwise dispose of any of its properties or assets to, or purchase, lease
or otherwise acquire any property or assets from, or enter into or make or amend
any transaction, contract, agreement, understanding, loan, advance or guarantee
with or for the benefit of, any Affiliate of the Company, any other affiliate of
the Company (within the meaning of the FDIC Statement of Policy), any
stockholder or any “associate” of any stockholder (within the meaning of Rule
12b-2 under the Exchange Act), unless such transaction is on terms that are no
less favorable to the Company or such Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Subsidiary with an
unrelated Person; provided that any such transaction must otherwise comply with
Sections 23A and 23B of the Federal Reserve Act, with the Federal Reserve
Regulation O and Regulation W, and the FDIC Statement of Policy.

Section 6.05. Conflicting Agreements. The Company and each Stockholder
represents and agrees that it shall not (a) grant any proxy or enter into or
agree to be bound by any voting trust or agreement with respect to the Company
Securities, except as expressly contemplated by this Agreement, (b) enter into
any agreement or arrangement of any kind with any Person with respect to any
Company Securities inconsistent with the provisions of this Agreement or for the
purpose or with the effect of denying or reducing the rights of any other
Stockholder under this Agreement, including agreements or arrangements with
respect to the Transfer or voting of its Company Securities or (c) act, for any
reason, as a member of a group or in concert with any other Person in connection
with the Transfer or voting of its Company Securities in any manner that is
inconsistent with the provisions of this Agreement.

Section 6.06. Avoidance of “Control”. Notwithstanding anything to the contrary
in this Agreement, neither the Company (on behalf of itself and its
Subsidiaries) nor any Stockholder shall take any action, including the exercise
of any right granted under this Agreement, that would cause (i) any
Stockholder’s or any other Person’s ownership of voting Company Securities
(together with the ownership by such Stockholder’s or other Person’s affiliates
(as such term is used under the Bank Holding Company Act of 1956, as amended
(the “BHCA”)) of voting Company Securities) to increase to an amount that would
constitute “control” under the BHCA, or otherwise cause any Stockholder to
“control” the Bank under and for purposes of the BHCA or (ii) Lightyear’s
ownership of voting Company Securities (together with the ownership of its
affiliates) to increase to an amount greater than 9.99% of the total voting
Company Securities.

 

- 40 -



--------------------------------------------------------------------------------

Section 6.07. Nasdaq Listing. Within six months following the earlier of
(i) April 29, 2014, which is the third anniversary of the Initial Drawdown (as
defined in the Bank Investment Agreement) and (ii) the last Subsequent Drawdown,
the Company shall use its reasonable best efforts to cause the Listing Date to
occur, subject to approval by the Board and subject to market conditions and
other factors.

Section 6.08. U.S. Real Property Interest Matters.

(a) As and when requested by an Investor Stockholder, the Company agrees to
provide reasonable assistance in connection with determinations by such Investor
Stockholder of whether the Common Stock the Investor Stockholder holds or has
held constitutes a United States real property interest under Section 897 of the
Internal Revenue Code of 1986, as amended (the “Code”). The Company shall timely
and duly comply with the notice requirement to the Internal Revenue Service (the
“IRS”) described in Treasury Regulation Section 1.897-2(h)(2).

(b) The Company agrees to maintain at all times its status as an association
taxable as a corporation for U.S. federal income tax purposes.

(c) The Company shall, prior to making a distribution to the Investor
Stockholder, based on the information that is reasonably available to the
Company at the time, calculate the percentage of the dividend distribution that
is expected to be out of the Company’s earnings and profits, including current
or accumulated earnings and profits, (and therefore constitutes a dividend for
U.S. federal income tax purposes pursuant to Section 301(c)(1) of the Code). If
any amount of the distribution is reasonably expected to be in excess of the
Company’s earnings and profits, including current or accumulated earnings and
profits, the Company will notify the Investor Stockholder, and if requested by
the Investor Stockholder, at the Investor Stockholder’s expense, consult with a
nationally recognized accounting firm to determine whether the stock in the
Company is a “United States real property interest” (a “USRPI”) for purposes of
Section 897 of the Code, and, if based on such consultation, the Company’s stock
is reasonably expected to be a USRPI, the Company will notify the Investor
Stockholder of its conclusion at least thirty (30) days prior to making the
distribution (and shall update such information, if applicable, on the date such
distribution is made and as soon as practicable after the Company’s tax year
end). If it is determined that the interest in the Company is not a USRPI, the
Company shall provide the Investor Stockholder with a properly executed
statement from the Company that meets the requirements of Treasury Regulations
Sections 1.1445-2(c)(3) and 1.897-2(h)(1) or notify the Investor Stockholder of
its inability to provide such a certificate and the basis for such inability. If
such a certificate cannot be provided, the Company shall cooperate with the
Investor Stockholder in good faith to determine the percentage of the dividend
distribution that is in excess of the Investor Stockholder adjusted basis in the
stock of the Company.

(d) On the date the Holding Company Reorganization is consummated by the Company
and, upon receiving written notice thereof, in the case of a direct or indirect
disposition of the stock of the Company by the Investor Stockholder (or its
beneficiaries), the Company shall provide the Investor Stockholder with a
properly executed statement from the Company that meets the requirements of
Treasury Regulations Sections 1.1445-2(c)(3) and 1.897-2(h)(1), or notify the
Investor Stockholder of its inability to provide such a certificate and the
basis for such

 

- 41 -



--------------------------------------------------------------------------------

inability. The Investor Stockholder shall pay for the reasonable expenses of the
Company in connection with the preparation of such certificate solely if the
Investor Stockholder requests such certificate in connection with a disposition
of the stock of the Company by the Investor Stockholder (or its beneficiaries).

(e) The Company will not distribute a USRPI to the Investor Stockholder without
such Investor Stockholder’s consent.

ARTICLE 7

MISCELLANEOUS

Section 7.01. Binding Effect; Assignability; Benefit.

(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, legal representatives and
permitted assigns. Any (i) Stockholder that ceases to own beneficially any
Company Securities and (ii) any Management Party who ceases to be employed by
the Company or the Bank, shall cease to be bound by the terms hereof (other than
Section 6.01, Section 7.02, Section 7.05, Section 7.06, Section 7.07,
Section 7.08, Section 7.10, Section 7.11, Section 7.14 and Section 7.15).

(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Company Securities or otherwise, except (i) as
expressly set forth herein, (ii) any Stockholder may transfer its rights
hereunder to any Permitted Transferee of such Stockholder in connection with a
Transfer permitted under Section 4.03, Section 5.01 and Section 5.03, and
(iii) any Person acquiring Company Securities that is required by the terms of
this Agreement to become a party hereto shall (unless already bound hereby)
execute and deliver to the Company an agreement to be bound by this Agreement in
the form of Exhibit A and shall thenceforth be a Stockholder.

Section 7.02. Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission
or by electronic mail so long as a receipt of such electronic mail is requested
and received,

if to the Company to:

TGR Financial, Inc.

3560 Kraft Road

Naples, Florida 34105

Attention: Gary L. Tice, Chairman and Chief Executive Officer

Facsimile: (239) 325-3777

Email: garytice@fnbofgc.com

 

- 42 -



--------------------------------------------------------------------------------

with copies to:

Nelson Mullins Riley & Scarborough LLP

Atlantic Station

201 17th Street, Suite 1700

Atlanta, Georgia 30363

Attention: J. Brennan Ryan, Esq.

Facsimile: (404) 817-6041

Email: brennan.ryan@nelsonmullins.com

and

Smith, Gambrell & Russell, LLP

Promenade II, Suite 3100

1230 Peachtree Street NE

Atlanta, Georgia 30309

Attention: Robert C. Schwartz, Esq.

Facsimile: (404) 685-7058

Email: rschwartz@sgrlaw.com

if to Lightyear to:

Lightyear Capital LLC

375 Park Avenue, 11th Floor

New York, New York 10152

Attention: Chris Casciato

Facsimile: 212-328-0516

Email: chris.casciato@lycap.com

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Caroline B. Gottschalk

Facsimile: 212-455-2502

Email: cgottschalk@stblaw.com

if to GMT to:

GMT Capital Corp

2100 RiverEdge Parkway

Atlanta, Georgia 30328

Attention: Adam Compton

Facsimile: 770-989-8259

Email: acompton@gmtcapital.com

 

- 43 -



--------------------------------------------------------------------------------

with a copy to:

Alston & Bird LLP

One Atlantic Center

1201 W. Peachtree Street, NW

Atlanta, Georgia 30309-3424

Attention: Mark C. Kanaly

Facsimile: 404-881-7777

Email: mark.kanaly@alston.com

If to Endicott to:

Endicott Management Co.

360 Madison Avenue, 21st Floor

New York, NY 10017

Attention: Robert Usdan

Facsimile: 212-450-8069

Email: Rob@theendicottgroup.com

with a copy to:

Gunster, Yoakley & Stewart, P.A.

777 South Flagler Drive

Suite 500 East

West Palm Beach, FL 33401-6194

Attention: Michael Mitrione

Facsimile: 561-655-5677

Email: MMitrione@gunster.com

If to Constitution to:

Constitution Capital Partners, LLC

300 Brickstone Square, 10th Floor

Andover, Massachusetts 01801

Attention: John J. Guinee

Facsimile: 978-749-9669

Email: jguinee@concp.com

with a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: Michael G. Doherty

Facsimile: 646-728-1578

Email: michael.doherty@ropesgray.com

 

- 44 -



--------------------------------------------------------------------------------

If to Wafra to:

Wafra Investment Advisory Group, Inc.

345 Park Avenue

41st Floor

New York New York 10154-0101

Attention: Russell J. Valdez

Facsimile: (212) 813 – 9488

Email: r.valdez@wafra.com

with a copy to:

Carter Ledyard & Milburn LLP

2 Wall Street

New York, New York 10005-2072

Attention: Justine M. Clark, Esq.

Facsimile: 212-732-3232

Email: jclark@clm.com

and

Wafra Investment Advisory Group, Inc.

345 Park Avenue, 41st Floor

New York, New York 10154-0101

Attention: Vincent Campagna

Facsimile: (212) 813 – 9488

Email: v.campagna@wafra.com

if to any other Stockholder (including any other Investor Stockholder), to the
address set forth on Exhibit E hereto,

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission or electronic mail shall be confirmed by certified or registered
mail, return receipt requested, or by personal delivery, whether courier or
otherwise, made within two (2) Business Days after the date of such facsimile or
electronic transmissions.

Any Person that becomes a Stockholder shall provide its address and fax number
to the Company, which shall promptly provide such information to each other
Stockholder.

 

- 45 -



--------------------------------------------------------------------------------

Section 7.03. Waiver; Amendment; Termination. (a) Subject to Section 7.03(b), no
provision of this Agreement may be amended, waived or otherwise modified except
by an instrument in writing executed by the Company with approval of the Board
and Stockholders holding at least a majority of the outstanding Common Shares
(including, for purposes of calculating the Common Stock outstanding at such
time, the number of Common Shares issuable upon conversion of all Preferred
Stock, if any, owned by any Investor Stockholder without regard to any
limitations on conversion that may apply pursuant to the terms of the Preferred
Stock, but in any event not including such number of Common Shares issuable upon
conversion of any Preferred Stock in the determination of the majority of the
outstanding Common Stock) on a Fully-Diluted basis held by such Stockholders at
the time of such proposed amendment or modification; provided that, to the
extent such provision requires a greater percentage vote, then such provision
shall not be amended, waived or otherwise modified by less than the percentage
called for by such provision. In addition, any party may waive any provision of
this Agreement with respect to itself by an instrument in writing executed by
the party against whom the waiver is to be effective. No consideration shall be
offered or paid to any Stockholder to amend or consent to a waiver or
modification of any provision of this Agreement unless the other Stockholders
are offered the same consideration on a pro rata basis (based on the number of
shares held). No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable law.

(b) In addition, any amendment, waiver or modification of any provision of this
Agreement that would adversely affect the rights of any Stockholder in a manner
that is adverse relative to the treatment of any other Stockholder shall also
require the prior written consent of such Stockholder; provided that any
amendment, waiver or modification to Section 5.04 shall require the written
consent of each Stockholder, regardless of the relative affect of such amendment
as compared to other Stockholders; provided, further, that any amendment, waiver
or modification to Section 7.12, Section 7.13, Section 7.17 shall require the
written consent of each affected Stockholder, regardless of the relative affect
of such amendment as compared to other Stockholders;

(c) This Agreement shall be effective commencing on the completion of the
Holding Company Reorganization and shall terminate automatically and immediately
and be of no further force or effect upon the earliest to occur of the
following:

(i) a Qualified Public Offering;

(ii) a Change of Control; and

(iii) April 29, 2036, which is the twenty-fifth (25th) anniversary of the
closing date of the Initial Drawdown (as defined in the Bank Investment
Agreement).

Section 7.04. Fees and Expenses. Except as otherwise expressly provided herein,
all out-of-pocket costs and expenses, including the fees and expenses of
counsel, incurred in connection with the review or preparation of this
Agreement, or any amendment or waiver

 

- 46 -



--------------------------------------------------------------------------------

hereof, and the transactions contemplated hereby and all matters related hereto
shall be paid by the party incurring such costs and expenses; provided that any
costs and expenses incurred on behalf of the Company shall be deemed to have
been incurred by the Company and shall be payable by the Company. Following the
Closing (as defined in the Bank Investment Agreement) and through the
reorganization of the Bank into a bank holding company, each of the Key
Investors Stockholders shall be reimbursed by the Company for its reasonable
costs and expenses incurred in connection with the transactions contemplated
hereby and by the Transaction Agreements, up to an aggregate amount of $853,500
(inclusive of any amounts paid by the Bank to the Key Investor Stockholders
pursuant to the Bank Investment Agreement but in any event not to exceed
$700,000 (in the aggregate) as set forth on Schedule 5(e) to the Bank Investment
Agreement), to be allocated among the Key Investor Stockholders in proportion to
each of their respective amounts of capital committed in the Private Placement
as a percentage of the combined amount of capital committed in the Private
Placement by the Key Investor Stockholders, on a monthly basis upon invoice by
the Key Investor Stockholders. Endicott, Constitution and Wafra’s legal expenses
incurred in connection with the review and preparation of this Agreement and the
Transaction Agreements shall be reimbursed by the Company up to a maximum amount
(inclusive of any amounts paid by the Bank to Endicott, Constitution and Wafra
pursuant to the Bank Subscription Agreements) of $60,000 for each of Endicott
and Constitution and $33,500 for Wafra. Following the consummation of the
reorganization of the Company as a bank holding company, the Company agrees to
pay or reimburse the Key Investor Stockholders for all costs and expenses of
such Key Investor Stockholder (including reasonable attorneys’ fees, charges,
disbursement and expenses) incurred in connection with the transactions
contemplated hereby and by the Transaction Agreements, up to an aggregate amount
of $50,000 to be allocated among the Key Investor Stockholders in proportion to
each of their respective amounts of capital committed in the Private Placement
as a percentage of the combined amount of capital committed in the Private
Placement by the Key Investor Stockholders, on a monthly basis upon invoice by
the Key Investor Stockholders. For the avoidance of doubt, the expenses of the
Key Investor Stockholders shall be reimbursed (in an amount not to exceed
$700,000 in the aggregate) in total before expenses of the Investor Stockholders
will be reimbursed (in an amount not to exceed $153,500). In addition to the
foregoing expense reimbursements by the Company in this Section 7.04, upon
purchasing from the Company the number of shares of Common Stock represented by
its Maximum Dollar Investment, Wafra shall be reimbursed by the Company for its
legal expenses not to exceed $50,000 incurred in connection with the
transactions contemplated hereby and by the Transaction Agreements.

Section 7.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Florida, without regard to the
conflicts of laws rules of such state.

Section 7.06. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any federal court located in the State of Florida,
and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any

 

- 47 -



--------------------------------------------------------------------------------

such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party through the
means specified in Section 7.02 shall be deemed effective service of process on
such party.

Section 7.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 7.08. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 7.09. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

Section 7.10. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto and supersedes all prior and contemporaneous agreements
and understandings, both oral and written, among the parties hereto with respect
to the subject matter hereof and thereof. Neither the Company nor the Bank has,
directly or indirectly, made any agreements or arrangements with any
stockholder(s) relating to the terms or conditions of the transactions
contemplated by this Agreement, the Investment Agreement (including the
schedules thereto) or the other Transaction Agreements, except as set forth in
herein or therein.

Section 7.11. Severability. If any provision of this Agreement or the
application thereof to any Person (including the officers and directors of the
Stockholders or the Company) or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

Section 7.12. Regulatory Matters.

(a) Each Stockholder acknowledges, represents, warrants and agrees that this
Agreement (i) relates only to the shares of capital stock of the Company,
(ii) will terminate in accordance with Section 7.03(c) of this Agreement, and
(iii) does not create an association among the Stockholders to engage in
activities other than through the Company. In addition,

 

- 48 -



--------------------------------------------------------------------------------

each Stockholder acknowledges, represents, warrants and agrees that such
Stockholder has complied and will comply with the FDIC Statement of Policy and
the requirements of any applicable Federal Reserve standard passivity and
anti-association commitments with respect to the matters contemplated herein
(subject to the Company’s compliance with the agreements set forth in subclause
(c) below).

(b) No Stockholder shall take, permit or allow any action that would cause such
Stockholder or an Affiliate of such Stockholder to be required to register as a
bank holding company under the BHCA with respect to the Company or its
Subsidiaries.

(c) Unless approved in advance by the affected Stockholder, neither the Company
nor any Stockholder shall take, permit or allow any action (including
repurchases or redemptions by the Company) that would cause (i) another
Stockholder or an Affiliate of another Stockholder to be required to register as
a bank holding company under the BHCA or to be required to file prior notice
under the Change in Bank Control Act or (ii) the beneficial ownership of any
Stockholder or its Affiliates to exceed its Maximum Committed Percentage and
Maximum Voting Percentage (as applicable to each Stockholder based upon its
holdings immediately following the closing of the transactions contemplated by
the Investment Agreement) of any class of the outstanding voting securities of
the Company.

(d) No Stockholder shall take, permit or allow any action that would cause the
Company or any other insured depository institution that is a direct or indirect
Subsidiary of the Company to become a “commonly controlled insured depository
institution” (as that term is defined and interpreted for purposes of 12 U.S.C.
§ 1815(e), as may be amended or supplemented from time to time, and any
successor thereto) with respect to any institution that is not a direct or
indirect Subsidiary of the Company.

(e) Each Stockholder that breaches its obligations under this Section 7.12, or
that believes it is reasonably likely to breach such obligations, shall
immediately notify the Company and shall cooperate in good faith with the
Company promptly to modify any ownership or other arrangements, or take any
other action, as is necessary to cure or avoid such breach; provided that no
such modification shall require any other Stockholder to increase or decrease
its ownership interest in the Company without the consent of such Stockholder.

(f) At the request of the Company, each Stockholder agrees to promptly provide
any such information that the Federal Reserve or any other bank or thrift
regulatory agency may request in connection with any application or other filing
required to be made by the Company or may otherwise reasonably request, and
undertakes that such information shall be true and accurate; provided, however,
that in lieu of the foregoing, any Stockholder may, in its sole discretion,
provide directly to the Federal Reserve or such other regulatory agency any such
information that such Stockholder deems to be proprietary or confidential in
nature.

(g) The Company and the Stockholders will cooperate to comply with the FDIC
Statement of Policy and any applicable agreement with the FDIC that is entered
into pursuant to any the FDIC Statement of Policy, including, in the case of
each Stockholder, complying with such reasonable restrictions as the Company may
request in order to ensure that neither the Company nor any of the Company’s
Subsidiaries nor any of their respective securities are subject to any “cross
support” or “cross guarantee” obligations as referred to in the FDIC Statement
of Policy.

 

- 49 -



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Section 7.12 shall supersede and control with respect to any
other provision of this Agreement that may conflict with or that may result in a
breach of any of the provisions described in this Section 7.12 and the
provisions of this Section 7.12 shall apply, mutatis mutandis, to all of the
provisions of this Agreement to the extent necessary to cause such other
provisions of this Agreement to comply with this Section 7.12.

Section 7.13. Corporate Opportunities.

(a) Subject to this Section 7.13, any Investor Stockholder (other than any
Investor Stockholder that is an officer or employee of the Company or any of its
Subsidiaries) and any of its Affiliates may engage in or possess an interest in
other business ventures of any nature or description, independently or with
others, similar or dissimilar to the business of the Company or any Subsidiary
thereof, and the Company, any Subsidiary of the Company, the Directors, the
directors of any Subsidiary of the Company and the other stockholders shall have
no rights by virtue of this Agreement in and to such ventures or the income or
profits derived therefrom, and the pursuit of any such venture, even if
competitive with the business of the Company or any Subsidiary thereof, shall
not be deemed wrongful or improper.

(b) To the fullest extent permitted by applicable law or regulation, no Investor
Stockholder (other than any Investor Stockholder that is an officer or employee
of the Company or any of its Subsidiaries) and any of its directors, principals,
officers, members, stockholders, limited or general partners, employees and/or
other representatives (the “Investor Stockholder Equityholders”) and its or
their Affiliates or director designees, shall be obligated to refer or present
any particular business opportunity to the Company or any Subsidiary thereof
even if such opportunity is of a character that, if referred or presented to the
Company or any Subsidiary thereof, could be taken by the Company or any
Subsidiary thereof, and any such Investor Stockholder, Investor Stockholder
Equityholder or any of its or their Affiliates, respectively, shall have the
right to take for its own account (individually or as a partner, stockholder,
member, participant or fiduciary) or to recommend to others such particular
opportunity.

(c) No act or omission by an Investor Stockholder, Investor Stockholder
Equityholder or its or their Affiliates or director designees in accordance with
this Section 7.13 shall be considered contrary to (i) any fiduciary duty that
such Investor Stockholder, Investor Stockholder Equityholder or its or theirs
Affiliates or director designees may owe to the Company, its Subsidiaries or any
of its or their Affiliates or to any stockholder or by reason of such Investor
Stockholder, Investor Stockholder Equityholder or its or theirs Affiliates or
director designees being a stockholder of the Company, or (ii) any fiduciary
duty of any director of the Company, its Subsidiaries or any of its or their
Affiliates who is also a director, officer or employee of an Investor
Stockholder, Investor Stockholder Equityholder or its or theirs Affiliates to
the Company, Subsidiaries or any of its or their Affiliates, or to any
stockholder thereof. Any Person purchasing or otherwise acquiring any shares of
capital stock of the Company, its Subsidiaries or any of its or their
Affiliates, or any interest therein, in connection with the transactions
contemplated by the Transaction Agreements or at any time thereafter shall be
deemed to have notice of and to have consented to the provisions of this
Section 7.13.

 

- 50 -



--------------------------------------------------------------------------------

(d) The Company shall cause the governing documents of the Company and any
Subsidiaries of the Company to have provisions that are consistent with this
Section 7.13.

Section 7.14. Publicity. Except as may be required by applicable law, neither
the Company nor any representative of the Company will issue any press release
that identifies any Stockholder or any investment advisor to a Stockholder, or
otherwise makes any public statement with respect to any Stockholder or any
investment advisor to a Stockholder hereby, without the prior written consent of
such Stockholder. Any such press release or public statement required by
applicable law shall, to the extent feasible, only be made by the Company after
reasonable notice and opportunity for review by the Stockholders.

Section 7.15. Recapitalizations, Exchanges, Etc., Affecting Shares. The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to the Common Shares and Preferred Shares, and to any and all
shares of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for, or in substitution of the Common Shares and
Preferred Shares, by reason of any stock dividend, stock split, stock issuance,
reverse stock split, combination, recapitalization, reclassification, merger,
consolidation or otherwise. Upon the occurrence of any of such events, amounts
hereunder shall be appropriately adjusted.

Section 7.16. Benefits of the Agreement. Except as expressly set forth herein,
nothing expressed or implied by or mentioned in this Agreement is intended or
shall be construed to give any Person other than the parties hereto and their
respective successors and permitted assigns any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of the parties
hereto and their respective successors and permitted assigns.

Section 7.17. Rights of Stockholders; No Recourse. This Agreement affects the
Stockholders only in their capacities as stockholders of the Company and for
purposes of Section 2.01, as a stockholder, a Director, a member of a board
committee thereof, an officer of the Company or otherwise. Notwithstanding
anything that may be expressed or implied in this Agreement, the Company and
each Investor Stockholder covenant, agree and acknowledge that no recourse under
this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any current or future, director, officer,
employee, general or limited partner or member of any Investor Stockholder or of
any Affiliate or assignee thereof, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any statute, regulation
or other applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future, officer, agent or employee of any Investor
Stockholder or any current or future, member of any Investor Stockholder or any
current or future, director, officer, employee, partner or member of any
Investor Stockholder or of any Affiliate or assignee thereof, as such for any
obligation of any stockholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or

 

- 51 -



--------------------------------------------------------------------------------

by reason of such obligations or their creation. With respect to the Company, no
recourse shall be had to any of the Stockholders of the Company or the
Stockholders of any of their Affiliates (in each case in their capacity as
Stockholders).

Section 7.18. Further Assurances. Each of the parties shall, and shall cause
their respective Affiliates to, execute such documents and perform such further
acts as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement (including the approval and adoption of any and all
organizational documents of the Company, including the Charter and Bylaws, to
effectuate the transactions contemplated herein and by the Transaction
Agreements).

[Remainder of page intentionally left blank]

 

- 52 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TGR FINANCIAL, INC. By:  

/s/ Gary L. Tice

Name:   Gary L. Tice Title:   Chairman and Chief Executive Officer

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

LIGHTYEAR FUND II, L.P. By:   Lightyear Fund II GP, L.P., its general partner
By:   Lightyear Fund II GP Holdings, LLC, its general partner By:  

/s/ Timothy Kacani

Name:   Timothy Kacani Title:   Authorized Signatory
LIGHTYEAR CO-INVEST PARTNERSHIP II, L.P. By:   Lightyear Fund II GP Holdings,
LLC, its   general partner By:  

/s/ Timothy Kacani

Name:   Timothy Kacani Title:   Authorized Signatory

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

BAY II RESOURCE PARTNERS, L.P. By:  

/s/ Ned Case

Name:   Ned Case Title:   Vice President BAY RESOURCE PARTNERS, L.P. By:  

/s/ Ned Case

Name:   Ned Case Title:   Vice President BRP II FINANCIAL INVESTMENTS, LLC By:  

/s/ Ned Case

Name:   Ned Case Title:   Vice President

/s/ Thomas E. Claugus

Thomas E. Claugus

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

CRADLE COVE PARTNERS II, L.P. By:  

/s/ Shivan Govindan

Name:   Shivan Govindan Title:   President CRADLE COVE INVESTMENT OPPORTUNITIES
FUND, L.P. By:  

/s/ Shivan Govindan

Name:   Shivan Govindan Title:   President BAUM PRIVATE INVESTMENTS, LLC By:  

/s/ Theodore Baum

Name:   Theodore Baum Title:   President COMPASS ISLAND INVESTMENT OPPORTUNITIES
FUND A, L.P. By:  

/s/ Shivan Govindan

Name:   Shivan Govindan Title:   President

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

ENDICOTT OPPORTUNITY PARTNERS III, L.P. By:   W.R. Endicott III, L.L.C., its
general partner By:  

/s/ Robert I. Usdan

Name:   Robert I. Usdan Title:   Managing Member

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

JOHN RODGERS, L.P. By:   USS-Constitution GP, LLC, its general partner By:  
Constitution Capital Partners, LLC, its managing member By:  

/s/ Daniel M. Cahill

Name:   Daniel M. Cahill Title:   Authorized Signatory

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

S-FNBGC LP By:   S-FNBGC GP Inc., its general partner By:  

/s/ Anthony G. Barbudo

Name:   Anthony G. Barbudo Title:   Director

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

BANC FUND VII L.P. By:   MidBanc VII L.P., its general partner By:   THE BANC
FUNDS COMPANY, L.L.C., its general partner By:  

/s/ Charles J. Moore

Name:   Charles J. Moore Title:   Member BANC FUND VIII L.P. By:   MidBanc VIII
L.P., its general partner By:   THE BANC FUNDS COMPANY, L.L.C., its general
partner By:  

/s/ Charles J. Moore

Name:   Charles J. Moore Title:   Member

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

CONTEXT BH PARTNERS, LP By:   CCP BH Management III, LP, as investment manager
By:  

/s/ Robert Hendershott

Name:   Robert Hendershott Title:   Member

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

GC PARTNERS INTERNATIONAL LTD. By:  

/s/ David Golub

Name:   David Golub Title:   Director GEMS FUND, L.P. By:   GEMS, Associates,
LLC, its general partner By:  

/s/ David Golub

Name:   David Golub Title:   Managing Member

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

PRIME CAPITAL MASTER SPC – GOT WAT MAC SEGREGATED PORTFOLIO By:   Waterstone
Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel WATERSTONE MARKET NEUTRAL MASTER
FUND, LTD. By:   Waterstone Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel WATERSTONE MARKET NEUTRAL MAC
51, LTD. By:   Waterstone Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel WATERSTONE OFFSHORE AD FUND,
LTD. By:   Waterstone Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

MANAGEMENT PARTIES

/s/ Gary L. Tice

Gary L. Tice

/s/ Garrett S. Richter

Garrett S. Richter

/s/ Robert T. Reichert

Robert T. Reichert

/s/ C.C. Coghill

C.C. Coghill

[Stockholders’ Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO STOCKHOLDERS’ AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement dated as of             , 20    (as amended, amended and
restated or otherwise modified from time to time, the “Stockholders’ Agreement”)
among TGR Financial, Inc. and certain of its stockholders party thereto, as the
same may be amended from time to time. Capitalized terms used, but not defined,
herein shall have the meaning ascribed to such terms in the Stockholders’
Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders’ Agreement as of the date hereof and shall have all of
the rights and obligations of a “Stockholder” thereunder as if it had executed
the Stockholders’ Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Stockholders’ Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:              ,             

 

[NAME OF JOINING PARTY] By:  

 

Name:   Title:  

Address for Notices:



--------------------------------------------------------------------------------

EXHIBIT B

INITIAL INDEPENDENT DIRECTORS

Thomas G. Brewer

Robert M. Feerick

Diane G. Krumsee

James S. Lindsay

Edward J. Mace

Judy R. Miller

Michael J. Kerschner



--------------------------------------------------------------------------------

EXHIBIT C

BOARD COMMITTEE COMPOSITION

 

Director Name    Director Status    Executive
Committee    Audit
Committee    Compensation
Committee    Nominations
Committee

Gary L. Tice

   Insider    C          X

Garrett S. Richter

   Insider            

Thomas G. Brewer

   Independent          C    X

Robert M. Feerick

   Independent       X    X   

Diane G. Krumsee

   Independent    X    X      

James S. Lindsay

   Independent    X       X    C

Edward J. Mace

   Independent    X    C      

Judy R. Miller

   Independent       X    X   

Michael J. Kerschner

   Independent    X    X       X

Adam D. Compton

   Independent/Investor    X       X   

Christopher C. Casciato

   Independent/Investor    X          X

Robert I. Usdan

   Independent/Investor            

John J. Guinee

   Independent/Investor            

C – Proposed Chairperson

X – Committee Member



--------------------------------------------------------------------------------

EXHIBIT D

Gary L. Tice

Garrett S. Richter

Robert T. Reichert

C.C. Coghill



--------------------------------------------------------------------------------

EXHIBIT E

ADDRESSES FOR NOTICES

(attached)